EXHIBIT 10




PURCHASE AND SALE AGREEMENT

Standex International Corporation

SELLER




And




AFS All-American Millwork and Fabrication LLC

BUYER

Dated: June 30, 2014












TABLE OF CONTENTS



PURCHASE AND SALE AGREEMENT

 1



ARTICLE I - PURCHASE AND SALE OF THE ASSETS

 1



1.1

THE TRANSACTION

1



1.2

Purchased Assets.

 1



1.3

Excluded Assets

4



1.4

Assumed Liabilities and Obligations

 5



1.5

Excluded Liabilities and Obligations.

 6



1.6

Condition of Purchased Assets.

8



ARTICLE II - CONSIDERATION FOR TRANSFER

 9



2.1

Purchase Price.

 9



2.2

Payment of Purchase Price,

 9



2.3

Physical Inventory,

 9



2.4

Closing Statement of Net Working Capital.

 10



2.5

Closing Statements; Settlement of Purchase Price; Dispute Resolution

 10



ARTICLE III - CLOSING

 11



3.1

Deliveries by Seller to Buyer.

 11



3.2

Deliveries by Buyer to Seller

 13



3.3

Payment of Taxes and Other Charges; Proration

 14



ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF SELLER

 15



4.1

Authority

 15



4.2

Validity

 15



4.3

Due Organization.

 15



4.4

Interim Change,

 16



4.5

Purchased Assets

 17



4.6

Condition of Purchased Assets.

 17



4.6A

Financial Statements

 17



4.7

Accounts Receivable.

 18



4.8

Inventory

 18



4.9

Liabilities.

 18



4.10

Taxes

 18



4.11

Intellectual Property.

 19



4.12

Trade Secrets, Proprietary Information and Know-How

 19



4.13

Personal Property Leases.

 19



4.14

Motor Vehicles.

 20



4.15

Employees/Employee Benefits.

 20



4.16

Litigation

 20



4.17

Title to Facilities; Encumbrances.

 21



4.18

Related Party Interests.

 23



4.19

Material Contracts

 23



4.20

Products.

 24



4.21

Compliance with Law.

 24



4.22

Environmental Matters.

 24



4.23

Warranties.

 25



4.24

Powers of Attorney; Guarantees.

 25



4.25

Bulk Sales Act

 25



4.26

Consents and Approvals

 26



4.27

Insurance.

 26



4.28

Suppliers.

 26



4.29

Customers.

 26



4.30

Certain Payments.

 26



4.31

Brokers

 26



4.32

Employee Benefit Plans.

 27



4.33

UL and NSF

 27



ARTICLE V - REPRESENTATIONS AND WARRANTIES OF BUYER

 28



5.1

Authority

 28



5.2

Validity

 28



5.3

Due Organization.

 28



5.4

Brokers

 28



5.5

No Outside Reliance

 29



5.6

Litigation

 29



5.7

Financing.

 29



5.8

Solvency.

 29



ARTICLE VI - COVENANTS OF SELLER

 29



6.1

Interim Conduct of Business

 29



6.2

Access to Information.

 30



6.3

Continued Assistance

 30



6.4

Non-Competition

 30



6.5

Certain Payments

 31



6.6

Employees and Certain Employee Benefit Matters.

 31



6.7

Use of Trade Names and Trademarks.

 31



6.8

UL and NSF

 31



6.9

Vehicle Titles.

 31



ARTICLE VII - COVENANTS OF BUYER

 32



7.1

Certain Employee Benefit Matters

 32



7.2

Buyer's Performance of Warranty Obligations

 34



7.3

Buyer's Assistance with Post-Closing Business Accounting.

 34



7.4

Sales to seller After the Closing date

 34



ARTICLE VIII - MUTUAL COVENANT OF SELLER AND BUYER

 34



8.1

Collection of Accounts Receivable

 34



8.2

Exclusivity

 35



8.3

Efforts to Satisfy Closing Conditions.

 35



ARTICLE IX - CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 36



9.1

Accuracy of Warranties; Performance of Covenants

 36



9.2

No Pending Action.

 36



9.3

Condition of Business and Purchased Assets.

 36



9.4

Access to Records

 36



9.5

Officer's Certificate.

 36



9.6

Approval of Legal Matters by Counsel for Buyer.

 37



9.7

Termination Statements.

 37



9.8

Other Documents.

 37



9.9

Governmental Approvals.

 37



9.10

Financing.

 37



9.11

Non-Competition Agreements.

 37



9.12

Underwriters Laboratory (UL) and NSF Approvals

 38



9.13

Palmer Consulting Agreement

 38



9.14

Material Consents

 38



9.15 Olympic Steel Supply Agreement

 38



ARTICLE X - CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 38



10.1

Accuracy of Warranties; Performance of Covenants

 38



10.2

No Pending Action.

 39



10.3

Approval of Legal Matters by Counsel of Seller

 39



10.4

Other Documents.

 39



ARTICLE XI - ADDITIONAL COVENANTS AND AGREEMENTS

 39



11.1

Purchase Price Allocation.

 39



11.2

Records and Documents.

 39



11.3

Confidentiality

 40



11.4

Press Release

 41



11.5

Transition Assistance

 41



ARTICLE XII - SURVIVAL AND INDEMNIFICATION

 42



12.1

Survival of Representations, Warranties and Covenants.

 42



12.2

Indemnification for Benefit of the Buyer

 42



12.3

Indemnification for Benefit of the Seller.

 44



12.4

Third Party Claims.

 45



12.5

Tax Audits

 46



12.6

Limitations

 46



12.7

Independent Investigation

 47



ARTICLE XIII - GENERAL PROVISIONS

 48



13.1

Amendment and Waiver.

 48



13.2

Notices.

 48



13.3

Binding Effect; Assignment.

50



13.4

Entire Transaction.

 50



13.5

Severability.

 50



13.6

Headings

50



13.7

Litigation Arising from Business Activities

 50



13.8

Governing Law; Jurisdiction.

 50



13.9

Termination.

 51



13.10

Expenses

52



13.11

Counterparts.

 52



13.12

No Third Parties

 52



ARTICLE XIV - DEFINITIONS

 52




679533.16   08828-003

TC-1




PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is made and entered into this
30th day of June, 2014, by and between STANDEX INTERNATIONAL CORPORATION, a
Delaware corporation (the "Seller"), and AFS ALL-AMERICAN MILLWORK AND
FABRICATION LLC, a Delaware limited liability company (the "Buyer").

RECITALS



I

Seller is engaged in the design, manufacture, marketing, sale and distribution
of custom fabricated steel, wood, stone, solid surface and millwork products for
the food service industry through its business unit known as "American
Foodservice Company," with facilities for manufacturing, warehouse and sales
located in Savannah, Tennessee and Smyrna, Tennessee (all of such businesses
collectively designated herein as the "Business").



II

Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, all
assets, properties, rights, claims and all inventory used in, relating to or
arising from the Business as a going concern, including the assumption of
certain liabilities of the Business, on the terms and conditions set forth
herein.



III

Capitalized terms used throughout this Agreement shall have the definitions and
meanings ascribed to them in Article XIV.

In consideration of the respective representations, warranties, covenants,
agreements and conditions hereinafter set forth, the parties hereto, intending
to be legally bound hereby, agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE ASSETS



1.1

The Transaction.

As of the Closing Date (as defined in Article III), Seller shall sell, transfer,
assign and deliver to Buyer, free and clear of all liabilities, liens, security
interests and other encumbrances (except as hereinafter expressly provided in
Schedule 4.5), and Buyer shall purchase, accept, assume and receive from Seller,
all right, title and interest of Seller in, to or arising from the Business as a
going concern all of the Purchased Assets (as defined in the next section).



1.2

Purchased Assets.

The "Purchased Assets" means all of the assets, rights and properties owned,
used or useable by the Seller in connection with or relating to the Business,
and all of the Seller's rights therein including, without limitation, the
following assets, rights and properties, but excluding the Excluded Assets:



a.

The accounts and notes receivable of or relating to the Business, including,
without limitation, those that are set forth on Schedule 1.2(a), which schedule
shall be updated on the Closing Date (such included accounts receivable and
notes receivable shall be collectively defined as "Accounts Receivable");



b.

All inventories of or relating to the Business (including but not limited to
in-transit inventories, raw materials, work-in-process, samples, supplies,
repair parts, replacement parts and finished goods), wherever located (the
"Inventory") including, without limitation, those Inventories that are set forth
on Schedule 1.2(b);



c.

All machinery, equipment, tools, dies, jigs, molds, fixtures, designs and
patterns and other tangible personal property of or relating to the Business,
whether owned or leased, including, without limitation, those set forth in
Schedule 1.2(c);



d.

All office furniture, office equipment, fixtures and office supplies used in or
relating to the operation of the Business, including all rights under personal
property leases as identified on Schedule 1.2(d) (the "Personal Property
Leases");



e.

All vehicles and transportation equipment owned or leased, and if leased, to the
extent assignable, by Seller and used in the operation of, or relating to, the
Business, identified on Schedule 1.2(e);



f.

All technical, manufacturing or marketing information in any forte or media
format belonging to the Seller or in the possession of the Seller or employees
of the Seller of or relating to the Business, including new developments,
development projects;



g.

All inventions, discoveries, improvements, designs, patterns, proprietary
rights, proprietary data, know-how, technology, processes, ideas, trade secrets
of or related to the Business and documentation thereof (including related
papers, drawings, chemical compositions, formulas, diaries, notebooks, technical
drawings, designs, production manuals, specifications, methods of manufacture,
processes and data processing software in any form or media format) as well as
all right, title and interest relating thereto;



h.

All customer files, customer lists, supplier lists, vendor lists, collection
records and credit records or copies thereof related to the Business in any form
or media format;



i.

All contracts, agreements, instruments, plans and leases related to the Business
to which Seller is a party or bound, or by which any of its properties are
subject or bound including all right, title and interest of Seller under the
sales contracts, customer orders, service agreements, purchase orders, dealer
and distribution agreements, commitments and arrangements with customers,
vendors, suppliers and other third parties, and any other agreements related to
the Business including those that are set forth on Schedule 4.19(a), which
includes all nickel hedge agreements for the Business as listed on such
schedule;



j

All goodwill of the Business as a going concern;



k.

All existing documents and records relating to the operations or products of the
Business, including historical costing and pricing data and employment and
personnel records for all employees of the Business, in any form or media
format;



1.

Copies of all accounting books, records and ledgers of the Business;



m.

All catalogs and advertising literature of the Business;



n.

All right, title and interest of the Seller to United States and foreign
patents, patent applications, trademarks, trademark applications, copyrights,
trade names, and trade rights, whether or not registered, in each case used in
or involving the Business, including, without limitation, all patents for parts
business and those listed in Schedule 4.12;



o.

To the extent assignable, all prepaid items of the Seller related to the
Business and all rights to cash deposits in the nature of security or
performance deposits of the Seller related to the Business;



P.

All assignable permits, licenses, approvals, franchises, consents,
registrations, and authorizations issued to Seller by Federal, state, local and
foreign or other government authorities related to compliance by the Business
with any applicable government laws including, without limitation, those listed
in Schedule 1.2(p);



q.

The computer hardware and software and related licenses and existing
documentation thereof, including all electronic data processing equipment,
computer software, all systems regulating, controlling or monitoring equipment,
program specifications, record file layouts, diagrams, functional specifications
and narrative descriptions, flow charts and other related materials which are
disclosed on Schedule 1.2(q), which in each case is owned by Seller, provided
that Buyer shall be solely responsible for all payments to third parties
required to effect the transfer of such systems and software;



r.

All assignable customs, performance and other bonds, security and other advances
or deposits maintained for use in the conduct of the Business;



s.

All real property interests of Seller relating to the Business, whether owned or
leased, including all owned land and buildings of Seller used in the Business
located in Savannah, Tennessee at 735 Florence Road, Savannah, Tennessee 38372
(the "Owned Real Property") and leaseholds, leasehold improvements, fixtures and
other appurtenances thereto (collectively, the "Facilities"), and including all
rights under the real property lease for the real property leased by Seller for
the Business located at 445 Armory Lane, Savannah, Tennessee 38372 (the
"Savannah Airport Lease"), and the right to sublease from Seller Unit 5, the
"USECO" unit, 869 Seven Oaks Boulevard, Smyrna, Tennessee 37167 leased by Seller
under a real property lease (the "Smyrna Lease") as each is further described in
Schedule 4.17(a) (collectively, the "Real Property Leases");



t.

All choses in action, rights of recovery, set-offs, security interests and
privileges related to the Business;



u.

All rights title and interests of Seller in and to URLs, domain names, websites
and content (including text and graphics) used in connection with the Business
including those set forth on Schedule 1.2(u);



v.

All rights of Seller to any prepaid personal property taxes;



w.

Seller's rights to goods and services and all other economic benefits to be
received by the Business subsequent to the Closing Date arising out of
prepayments and payments by Seller prior to the Closing Date (the "Prepaid
Assets");



x.

All other assets, properties, rights and claims related to the operations of the
Business which arise in or from the conduct thereof; and



y.

All UL and NSF certifications used by Seller in connection with the Business,
and all NSF and UL documentation reports.

Notwithstanding the provisions of subsections (a) through (y) above, the
definition of Purchased Assets shall not include any items defined as Excluded
Assets in Section 1.3 below.



1.3

Excluded Assets.

The following assets, properties, rights and claims (the "Excluded Assets")
shall not be sold or transferred to Buyer:



a.

All cash and bank accounts of the Business;



b.

All right, title and interest in or to the names "Standex," "A Standex Company,"
"Standex International," "Standex International Corporation," or "Standex Food
Service Group;"



c.

All prepaid assets not assignable or assumable by Buyer;



d.

Prepaid and deferred income tax assets of the Seller as they relate to the
Business;



e.

All refunds pertaining to tax obligations of the Seller as they relate to the
Business, but only to the extent such refunds relate directly to a period ending
at or prior to the Closing;



f.

All software and related documentation thereof which is non-transferable and is
set forth on Schedule 1.3(f); and



g.

All leased vehicles and transportation not otherwise assignable to Buyer that
are set forth on Schedule 1.3g). Notwithstanding that such vehicles listed on
Schedule 1.3(g) are Excluded Assets, Buyer desires to purchase the vehicles
denoted on Schedule 1.3(g) directly from the third party lessor, Wheels Inc.,
and the total costs of such vehicle purchases by Buyer shall be shared equally
between Buyer and Seller.



1.4

Assumed Liabilities and Obligations

As of the Effective Time, Buyer shall assume and thereafter pay, perform or
discharge the following liabilities of the Seller except as excluded under
Section 1.4 below (the "Assumed Liabilities"):



a.

Obligations under the sales contracts and customer orders which are open as of
the Effective Time other than with respect to breaches thereof occurring prior
to the Effective Time;



b.

Obligations arising on or after the Effective Time under the Personal Property
Leases of the Business specifically assumed by Buyer other than with respect to
breaches thereof occurring prior to the Effective Time;



c.

Obligations arising on or after the Effective Time under the Savannah Airport
Lease other than (1) with respect to breaches thereof occurring prior to the
Effective Time and (2) for any obligations to make any payments under the
Savannah Airport Lease;



d.

Obligations arising or vesting subsequent to the Effective Time under the
Material Contracts listed on Schedule 4.19(a) other than with respect to
breaches thereof occurring prior to the Effective Time and other than as
specifically excluded pursuant to Section 1.5(r);



e.

Current liabilities and obligations under the trade accounts payable, purchase
orders and commitments for materials, services or goods provided which are open
as of the Effective Time as set forth on Schedule 1.4(e) ("Accounts Payable")
and are reflected in Net Working Capital;



f.

Liabilities and obligations to Transferred Employees arising from events or
occurrences on and after the Effective Time, including liabilities for accident,
disability, health and workers' compensation insurance or benefits arising from
events or occurrences on and after the Effective Time;



g.

Liabilities and obligations for Federal, state, and local taxes, duties and
assessments and personal property taxes of the Business arising from events or
occurrences on and after the Effective Time other than taxes based on the income
of the Seller;



h.

Obligations for real estate taxes for the Owned Real Property to the extent
arising and accruing with respect to periods on and after the Effective Time;



i.

Liabilities for utilities relating to the Business arising on or after the
Effective Time;



j.

Any product warranty service and repair obligations which arise on or after the
Closing in accordance with Section 7.2 related to products sold by the Business
prior to the Effective Time;



k.

Liabilities, obligations or claims for damage or injury (real or alleged) to
persons or property arising from the ownership, possession or use of any
products manufactured and sold by the Business on or after the Effective Time;



1.

All liabilities and obligations under the licenses, permits and franchises
transferred pursuant to this Agreement accruing on or after the Effective Time;



m.

All liabilities under Environmental Laws (as defined in Section 4.22 herein)
attributable solely to the acts of Buyer, its officers, directors, employees,
equity holders, agents, members, managers, partners, legal representatives,
successors or assigns of the Business on or after the Effective Time;



n.

All liabilities with respect to all actions, suits, proceedings, disputes,
claims or investigations arising out of or related to the conduct of the
Business on or after the Effective Time or that otherwise arise out of or are
related to the ownership of the Purchased Assets by Buyer on or after the
Effective Time;



o.

Accrued vacation and sick leave benefits due to employees of the Business who
become Transferred Employees under Section 7.1(b) on or after the Effective Time
only to the extent such amounts are included in Net Working Capital; provided,
however, that Seller shall pay in full on the Effective Time any bonus approved
prior to the Effective Time to the following Business Employee scheduled to
receive a bonus payment on the Effective Time: Gregory Seaton.



p.

Subject to Seller's indemnification obligations in Section 12.2(1), liabilities,
obligations or claims for severance payments, expenses or costs (including
accrued vacation compensation to the extent included in Net Working Capital)
arising on and after the Effective Time for employees of the Business, who
become Transferred Employees under Section 7.1(b) wherever located, who become
employed by Buyer on the Effective Time and whose employment is subsequently
terminated by Buyer after the Effective Time only with respect to periods
between the Effective Time and the date of termination;



q.

Any and all costs, liabilities, obligations and expenses, arising in connection
with either the relocation or consolidation of any of the business operations of
the Business on and after the Effective Time to a new location or the
termination, curtailment or other reduction by Buyer on and after the Effective
Time of any of the operations of the Business, wherever located; and



r.

 

Any post-Effective Time actions required by TOSHA that must be carried out or
undertaken at the Owned Real Property in connection with any Purchased Assets,
provided that Seller shall reimburse Buyer for any costs incurred by Buyer from
such actions and Buyer shall provide Seller documentation of such costs.



1.5

Excluded Liabilities and Obligations.

Buyer does not assume and shall not be liable for any debt, obligation, claim,
responsibility, liability or expense (including court costs and reasonable
attorneys' fees) arising in, out of or with respect to the Business or Seller
which is not specifically defined in the Assumed Liabilities in the foregoing
Section 1.4 and whether arising prior to, on or after the Effective Time (the
"Excluded Liabilities").

Notwithstanding Section 1.4, without limiting the generality of the foregoing,
the Excluded Liabilities include:



a.

All liabilities or obligations arising from any breach of any covenant,
agreement, representation or warranty of Seller contained herein or arising
from, out of, or in connection with the transactions contemplated by this
Agreement;



b.

All liabilities and obligations of the Seller incurred after the Effective Time,
other than as set forth in any section of Section 1.4;



c.

Liabilities and obligations of Seller for Federal, state and local taxes
relating to periods occurring prior to the Effective Time or which were incurred
prior to the Effective Time;



d.

Liabilities, obligations or claims for damage or injury (real or alleged) to
Persons or property arising from the ownership, possession or use of any
products manufactured, shipped or sold by the Business prior to the Effective
Time;



e.

Liabilities and obligations with respect to litigation, if any, pending or
threatened as of the Effective Time including those with respect to the matters
set forth on Schedule 4.16;



f.

Liabilities and obligations arising out of transactions, commitments,
infringements, acts or omissions by or on behalf of Seller (except to the extent
included in the Assumed Liabilities);



g.

Liabilities and obligations to employees of the Business with respect to
vacation or sick leave pay (except to the extent included in the Assumed
Liabilities);



h.

Liabilities and obligations to employees or former employees of the Business
with respect to accident, disability, health and workers' compensation insurance
or benefits and any other claims of employees or former employees of the
Business, in each instance arising from events or occurrences prior to the
Effective Time;



i.

Liabilities and obligations under passenger vehicle leases relating to the
Business;



j.

Liabilities and obligations to employees of the Business relating to the Standex
Retirement Savings Plan;



k.

Liabilities and obligations under those accounts payable and/or intercompany
loans between any of the entities or divisions comprising the Business and any
divisions or affiliated companies of Seller that are not engaged in the
Business, including those which are disclosed on Schedule 1.5(k), which shall be
updated on the Closing Date, as of the Closing Date;



1.

Liabilities under Environmental Laws, except to the extent such liabilities are
attributable to the acts of Buyer and/or its successors and assigns on or after
the Effective Time;



m.

Except with respect to warranty obligations undertaken under Section 7.2, all
liabilities for (i) all products sold by the Business prior to the Effective
Time, (ii) products returned by customers of the Business in accordance with the
terms and conditions of sale of the Business where manufactured prior to the
Effective Time, (iii) all services provided by the Business prior to the
Effective Time and (iv) all other activities of the Business prior to the
Effective Time;



n.

Any and all other liabilities, debts or obligations of Seller, fixed or
contingent, known or unknown as of the Effective Time, other than those
expressly assumed by Buyer under Section 1.4;



o.

Any liabilities or obligations with respect to the continued employment of, or
termination of employment of, Business Employees who do not become Transferred
Employees;



p.

Except as set forth in Section 1.4(r), any and all costs, liabilities,
obligations and expenses arising in connection with, or in order to comply with,
the TOSHA audit of the Business conducted in April 2014;



q.

Obligations to make any payments under the Savannah Airport Lease or the Smyrna
Lease other than as provided in the Smyrna Sublease;



r.

Obligations after the Effective Time under (i) the Master Vendor Agreement
between the Business and Carts of Colorado, Inc., dated May 1, 2006, except that
Buyer shall ship any products for which a purchase order has been accepted prior
to June 26, 2014, and (2) the Vendor Agreement between the Business and Channel
Partners Group dated February 26, 2014 and March 2, 2014;



s.

Any claim, demand, suit or liability arising in connection with the facsimile
received at the Business on June 24, 2014 from Austin Construction Co., alleging
payment due for installations in 2010 and 2011, as set forth on Schedule 1.5(s).



1.6

Condition of Purchased Assets.

Except as otherwise expressly provided in this Agreement (including without
limitation in Section 4.6) or in documents executed by Seller in connection with
the Closing, Seller disclaims and expressly excludes any representation or
warranty, express or implied, as to the quality, durability, suitability,
condition, design, operation, merchantability or fitness for use or for any
particular purpose of the Purchased Assets (or any part or item thereof).







ARTICLE II

CONSIDERATION FOR TRANSFER



2.1

Purchase Price.

The purchase price to be paid by Buyer for the Purchased Assets shall be Three
Million Dollars ($3,000,000.00) (the "Aggregate Purchase Price"), with the
Purchased Assets conveyed by Seller to Buyer on a "cash-free" and "debt-free"
basis.  After the Closing, the purchase price will be adjusted
dollar-for-dollar, upward or downward to the extent of any positive or negative
variance (respectively) at the time of the Closing from a Net Working Capital
range for the Business falling below $3,853,200 or above $4,258,800 as of June
30, 2014 ("Projected Net Working Capital") in accordance with Sections 2.4 and
2.5 below.  The Aggregate Purchase Price plus or minus the adjustment from the
Projected Net Working Capital shall be the final purchase price (the "Purchase
Price").

"Net Working Capital" for purposes of determining any purchase price adjustment
shall mean the net value of Accounts Receivable less than ninety (90) days old
(from date of invoice) plus the value of the net Inventory, minus Accounts
Payable, with all other current liabilities arising from Seller's operation of
the Business prior to the Effective Time eliminated from the calculation of Net
Working Capital as of the Effective Time.



2.2

Payment of Purchase Price.

The Aggregate Purchase Price shall be payable at the Closing in the form of a
wire transfer in the amount of $3,000,000 by Buyer to an account designated by
Seller, net of prorations and adjustments contemplated by this Agreement.



2.3

Physical Inventory.



a.

The value of the inventory as of the Closing Date shall be determined in
accordance with GAAP with reference to a physical inventory to be taken by
Seller within five days before the Closing Date and rolled forward to the
Closing Date (the "Closing Inventory").  The Closing Inventory shall be taken at
Seller's expense, and Seller shall prepare and deliver to Buyer a copy of the
Closing Inventory.  Buyer and its representatives shall have the right to be
present at and observe the taking of the Closing Inventory.



b.

The inventory to be taken pursuant to Section 2.3(a) above shall take the
following into consideration, and those items described in clauses (i), (ii),
and (iii) in this Section 2.3(b) shall not be in such inventory:



(i)

Shortages which, for purposes of this section are defined as the net total
difference of inventory quantities in the perpetual inventory ledger as compared
to actual inventory quantities counted at the Closing Inventory, multiplied by
the standard cost of each inventory item;



(ii)

Any portion of the raw material inventory that is obsolete and therefore not
capable of being utilized in the ordinary course of business;



(iii)

Any portion of the inventory that is damaged or is obsolete; and



(iv)

All shop floor work-in-process work orders will be validated.

Each item of inventory counted pursuant to the physical inventories shall be
valued in accordance with GAAP at Seller's actual cost using a first in, first
out basis.



2.4

Closing Statement of Net Working Capital.

Within ninety (90) days following the Closing Date, Buyer, at its cost and
expense, shall prepare and deliver to Seller a statement of Net Working Capital
as of the Closing Date (the "Closing Date Statement of Net Working Capital").
 Such statement shall be prepared in all respects consistent with GAAP and will
be prepared using the results of the Closing Inventory.  Buyer shall also
prepare and deliver to Seller a statement setting forth the calculation of the
adjustment from the Projected Net Working Capital, which was calculated as
provided above.



2.5

Closing Statements; Settlement of Purchase Price; Dispute Resolution.

Buyer agrees that it will provide Seller, and its auditors and accountants with
reasonable access to the data and information on which the Closing Date
Statement of Net Working Capital is based.  Seller agrees that it will provide
Buyer, and its auditors and accountants with reasonable access to the data and
information related to the Closing Date Statement of Net Working Capital.

In the event the Seller disagrees with the Closing Date Statement of Net Working
Capital, Seller shall, within thirty (30) days following receipt of the said
statement, notify Buyer in writing as to Seller's specific objection or
objections, detailing the basis for each such objection. Buyer and Seller shall
use their commercially reasonable efforts to resolve these objections within
five (5) business days following the receipt by Buyer of the Seller's objections
to the Closing Date Statement of Net Working Capital.  If Buyer and Seller do
not reach a final resolution within such period, they shall promptly submit the
disputed matters to binding arbitration before a nationally recognized
independent accounting firm mutually agreed upon by both of them with one
arbitrator. Buyer and Seller shall mutually agree upon the selection of such
arbitrator.  If the parties are not able to agree, after good faith efforts,
each side shall submit the proposed name of one arbitrator, and the nationally
recognized accounting firm designated representative shall place two index cards
with the Buyer's and Seller's recommended arbitrator, respectively, into a box
and, with independent witnesses, draw one index card.  In such event, Buyer and
Seller agree to appoint the drawn name as the arbitrator of the dispute. Buyer
and Seller shall share equally in the cost of such arbitration.  The arbitration
will concern, and the arbitrator will consider, only those items and amounts in
dispute between Buyer and Seller and may not assign or value any item greater
than the greatest value for such item claimed by Buyer or Seller, or less than
the smallest value for such item claimed by Buyer or Seller.  The arbitrator's
determination will be based solely on written presentations by Buyer and Seller,
and the arbitrator shall not be permitted (absent mutual written agreement of
Buyer and Seller to the contrary) to make any independent inquiry.  Absent
mutual written agreement of Buyer and Seller, or order of the arbitrator,
neither Buyer nor Seller shall be permitted to conduct discovery in the manner
of a dispute being litigated in a court of competent jurisdiction.  Such
prohibition shall include without limitation the taking of depositions; the
service of written interrogatories, requests for production of documents or
requests for admission; and the testimony of live witnesses.  The determination
of the arbitrator shall be binding and conclusive on the parties as to the items
and amounts presented.  Buyer and Seller agree that they will instruct the
arbitrator to establish a schedule for the arbitration which will allow it to be
completed within thirty (30) days after the dispute is first submitted to the
arbitrator.

Within two (2) business days of the earlier of (i) Buyer's receipt of Seller's
written agreement to the adjustment to the Projected Net Working Capital amount,
(ii) the lapsing of the thirty (30) day period within which Seller must object
to the Closing Date Statement of Net Working Capital if the Seller has not so
objected, or (iii) the final determination of the arbitrator as set forth in the
preceding paragraph, either (A) the Buyer shall pay to Seller the adjustment to
the Projected Net Working Capital amount if Net Working Capital of the Business
on the Closing Date as determined above is in excess of the maximum Projected
Net Working Capital or (B) the Seller shall pay to Buyer the adjustment to the
Projected Net Working Capital amount if the Net Working Capital of the Business
on the Closing Date as determined above is below the minimum Projected Net
Working Capital.  In addition, to the extent Buyer has not incurred the
liabilities contemplated in Section 1.4(e), such accruals shall be included in
the Projected Net Working Capital and shall be returned to Seller.

ARTICLE III
CLOSING

The transfer of the Purchased Assets contemplated by this Agreement (the
"Closing") shall be documented at the offices of Standex International
Corporation, 11 Keewaydin Drive, Suite 300, Salem, New Hampshire 03079 at 10:00
a.m. by the electronic exchange of executed signature pages on June 30, 2014
(with such date based on historical and Seller sales projections through June
30, 2014); provided however, in the event that Buyer has not procured health
insurance coverage for the Transferred Employees by June 30, 2014, Seller shall
have the option, in its sole discretion, to continue its current health
insurance program to the Business through COBRA at Buyer's expense until such
date as Buyer shall procure health insurance coverage, or to extend the Closing
Date until such insurance is procured (the "Closing Date").  Upon such
consummation, the transfer of the ownership of the Business and the Purchased
Assets shall be deemed to be effective and to have occurred as of 11:59 p.m.
local time on the Closing Date (the "Effective Time").  On the Closing Date, all
transactions shall be conducted substantially concurrently and no transaction
shall be deemed to be completed until all are completed.



3.1

Deliveries by Seller to Buyer.

At the Closing, Seller shall deliver to Buyer the following:



a.

A certificate executed by an authorized officer of the Seller certifying as to
the continued accuracy of the representations and warranties, the performance
and observance of the covenants and the compliance with the conditions precedent
contained in Articles IV, VI and IX, respectively, of this Agreement;



b.

A certificate executed by an authorized officer of Seller certifying as to (i)
the resolutions of the Board of Directors of Seller authorizing the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and that such resolutions have not been amended or rescinded
and remain in full force and effect; (ii) the bylaws of Seller as currently in
effect; and (iii) the certificate of incorporation of Seller as currently in
effect;



c.

Bill of Sale for the items constituting the Purchased Assets, executed by Seller
and substantially in the form of Attachment I;



d.

Normal and customary deeds transferring title to the Owned Real Estate listed on
Schedule 4.17(b) executed by Seller;



e.

Title insurance policy issued by a title insurance companies authorized to
transact business in the state where the respective Owned Real Property is
located, showing Buyer as the named insured, covering title to the Owned Real
Property as disclosed on Schedule 4.17(b) attached hereto insuring marketable
title, subject to the Permitted Exceptions (as set forth on Schedule 4.17(b)),
with all standard exceptions (nos. 1-6) deleted including the endorsements to
the title insurance policy obtained by Seller in 2007, the cost of such policy
or policies to be paid by Seller;



f.

A plat or plats of survey of the Owned Real Property related to the Business
made in compliance with the state of Tennessee;



g.

Assignment of all intellectual property rights in forms satisfactory for
recording with all applicable agencies, registries and/or offices, executed by
Seller and substantially in the forms of Attachment II-A and Attachment II-B;



h.

Assignment of the Savannah Airport Lease, executed by Seller in substantially in
the form of Attachment III-A, and a Sublease of Unit 5 of the Smyrna Lease
substantially in the form of Attachment III-B, and a consent thereto executed by
the landlord of the Smyrna Lease;



i.

Assignment and Assumption Agreement, executed by Buyer and Seller substantially
in the form of Attachment IV;



j.

Non-Competition, Non-Solicitation and Confidentiality Agreements executed by
Seller and by the Transferred Employees listed on Schedule 9.11 substantially in
the forms of Attachment V;



k.

If required by the terms thereof, consents of third parties to assignment of
Material Contracts listed on Schedule 4.19(d), Real Property Leases and Personal
Property Leases listed on Schedule 4.13(f);



1.

Certificate of Good Standing of Seller, dated as of a date not more than 10
business days prior to the Closing Date, from the jurisdiction of its
organization and from each jurisdiction in which it has qualified to do business
in connection with the Business;



m.

Uniform Commercial Code, tax and judgment lien search results, prepared by a
nationally recognized search provider, dated as of a date not more than 10
business days prior to the Closing Date;



n.

A Transition Services Agreement, executed by Seller and in form acceptable to
Seller;



o.

Such other instruments or documents as may be reasonably necessary and
satisfactory in form and substance to Buyer to vest Buyer on the Closing Date
with good and marketable title to the Purchased Assets and subject to no
mortgage, pledge, lien, charge, security interest or other right, interest or
encumbrance, to carry out the transactions contemplated hereby and to comply
with the terms hereof;



p.

The Consulting Agreement in the form attached as Attachment VI executed by D.
Michael Palmer; and



q.

An Assignment of Certain Employee Covenants in the form attached as Attachment
VII executed by Seller.

At the Closing, Seller shall take all steps necessary to put Buyer in actual
possession and operating control of the Purchased Assets.



3.2

Deliveries by Buyer to Seller

At the Closing, Buyer shall deliver to Seller the following:



a.

A wire transfer of immediately available funds to an account designated by
Seller in an amount equal to the Aggregate Purchase Price;



b.

Assumption of the Savannah Airport Lease, substantially in the form of
Attachment III-A and the Sublease substantially in the form of Attachment III-B;



c.

Assumptions of Personal Property Leases, substantially in the form of
Attachment IV;



d.

Assumptions (if required by Buyer) of all Material Contracts listed on Schedule
4.19(d), substantially in the form of Attachment VI;



e.

A certificate of an authorized officer of Buyer certifying as to the resolutions
of the Members of Buyer authorizing the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby and that such
resolutions have not been amended or rescinded and remain in full force and
effect;



f.

A certificate of an authorized officer of Buyer certifying as to the accuracy of
the representations and warranties, the performance and observance of the
covenants and the compliance with the conditions precedent contained in Articles
V, VII and X, respectively of this Agreement;



g.

A Transition Services Agreement, executed by Buyer and in form acceptable to
Buyer; and



h.

Such other instruments or documents as may be reasonably necessary and
satisfactory in form and substance to Seller for assumption of liabilities and
obligations and in order to carry out the transactions contemplated hereby and
to comply with the terms hereof.



3.3

Payment of Taxes and Other Charges; Proration.

Buyer and Seller shall equally share the obligation to pay all transfer taxes,
charges and fees in connection with the transactions contemplated hereby (other
than the Seller's income taxes or capital gains taxes, which shall be paid by
Seller, and any sales tax, which shall be paid solely by Buyer) and jointly
prepare and file any returns and other filings relating to any such taxes, fees,
charges or transfers.  Seller shall be responsible for any and all taxes related
to Seller's income or capital gains including such taxes arising out of the sale
contemplated by this Agreement.

Further, Buyer and Seller shall equally share the obligation to pay (a) expenses
of any filings necessary with the United States Patent and Trademark Office to
transfer the Purchased Assets to Buyer, (b) any expenses incurred to transfer to
Buyer UL and NSF certifications used in connection with the Business, and (c)
the purchase price for the motor vehicles described in Section 1.3(g).

Buyer and Seller shall prorate as of the Closing Date the responsibility for
payment of real and personal property lease payments, property Taxes or ad
valorem Taxes on any of the Purchased Assets, utilities services expenses on all
utilities servicing any of the Purchased Assets, including water, sewer,
telephone, electricity and gas service, and all other expenses which are
normally prorated upon the sale of assets of a going concern.

The parties acknowledge that ad valorem Taxes for the year of Closing have been
prorated at the Closing using the amount of the taxes for 2013 and when actual
taxes for 2014 are available, a corrected proration of taxes shall be made.  All
utility charges shall be prorated as of the Closing Date based on the last
available bills with respect thereto, subject to adjustment after the Closing
upon receipt of new bills.  Employee wages shall be prorated with Seller
responsible for its pro rata portion of any wages payable after the Effective
Time to the extent earned prior to the Effective Time.  A party shall pay the
amount due to the other party any amount due under this paragraph within ten
days after notification by the other party that such adjustment is necessary.











1







ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller hereby represents and warrants to Buyer, as of the date hereof and as of
the Closing Date, except as modified by the Schedules that are referred to in
this Article IV, as follows:



4.1

Authority.

Seller has full legal right, power and authority to execute and deliver this
Agreement and the other documents being executed in connection herewith, and to
carry out the transactions contemplated hereby and thereby.  All corporate and
other actions required to be taken by Seller to authorize the execution,
delivery and performance of this Agreement and the other documents being
executed in connection herewith and all transactions contemplated hereby and
thereby have been duly and properly taken.  No governmental authorization is
required in connection with Seller's authorization, execution, delivery and
performance of this Agreement and the other documents being executed in
connection herewith and the transactions contemplated hereby and thereby.



4.2

Validity.

This Agreement and the other documents to be delivered at the Closing have been,
or will be prior to their delivery, duly executed and delivered and are, or will
be the lawful, valid and legally binding obligations of Seller enforceable in
accordance with their respective terms.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby (i) will
not result in the creation of any lien, charge or encumbrance on the Purchased
Assets or the Business or the creation of a right of acceleration of any
indebtedness or other obligation of the Seller or the Business, (ii) will not
restrict the ability of Buyer to carry on the Business as currently conducted,
and (iii) are not prohibited by, do not require any consent under, do not
violate or conflict with any provision of, and will not result in a default
under:



a.

The charter, documents of incorporation or by-laws or similar organization or
governance documents of Seller;



b.

Any material contract, agreement or other instrument to which Seller is a party;



c.

Any applicable regulation, order, writ, decree or judgment of any court or
governmental agency; and



d.

Any Law applicable to Seller or the Business.

The instruments of transfer delivered to Buyer are valid in accordance with
their terms and in proper form and substance to effectively transfer to Buyer
good and marketable title to the Purchased Assets.






4.3

Due Organization.

Seller is a corporation incorporated and validly existing and in good standing
under the Laws of the jurisdiction of its organization or incorporation as set
forth in the preamble to this Agreement.  Seller has all necessary power and
authority and all material requisite licenses, permits and franchises to own,
operate or lease its properties and to carry on the Business.

Seller is duly licensed and qualified to do business as a corporation and is in
good standing in Tennessee and in all other states and other jurisdictions
where, by the nature of the Business or the character or location of the
property or personnel of the Business require such qualification, except where a
failure to so qualify would not be reasonably expected to have a Material
Adverse Effect.



4.4

Interim Change.

Since April 30, 2014, the Seller has conducted the Business in the ordinary
course of business and there has not been:



a.

Any change in the financial condition, assets, liabilities, personnel,
properties or results of operations of Seller or in its relationships with
suppliers, customers, distributors, lessors or others that would cause a
Material Adverse Effect;



b.

Any material damage, destruction or loss affecting the Purchased Assets;



c.

Any forgiveness or cancellation of any material debts or claims, or waiver of
any rights;



d.

Any increase in the compensation, commission, annual incentive or other form of
remuneration payable to or to become payable by Seller to any of its officers or
salaried employees of the Business except as disclosed on Schedule 4.4;



e.

Any adoption of, or increase in the payments to or benefits under, any profit
sharing, annual incentive, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any employees of the
Seller in connection with the Business;



f.

Any disposition by Seller of any property, right or other Purchased Asset of the
Business, except dispositions of Inventory in the usual and ordinary course of
the Business;



g.

Any advancements to or investments in or transfer of assets to any Affiliate;



h.

Any amendment or termination of any material contract, agreement or license or
of any lease of real or personal property other than in the ordinary course of
business;



i.

Change in the accounting methods used by the Seller in connection with the
Business;



j.

Acquisition of assets by the Seller in connection with the Business other than
in the ordinary course of the Business;



k.

Change in the material terms of any Material Contracts;



1.

Any event or condition of any character which, either individually or in the
aggregate that would cause a Material Adverse Effect to the Business or the
Purchased Assets;



m.

Any default under or notice of default under any Material Contracts; or



n.

Any agreement, whether oral or written, by the Seller to do any of the
foregoing.



4.5

Purchased Assets.

Seller is the sole and exclusive legal and equitable owner of all right in and
has good, marketable and indefeasible title or right, as the case may be, to all
of the Purchased Assets which are identified in Section 1.2 hereto, free and
clear of any mortgage, pledge, charge, lien, claim, right, security interest,
encumbrance, covenant, or restriction of any kind or nature, direct or indirect,
whether accrued, absolute, contingent or otherwise, except only those
encumbrances or restrictions as specifically set forth in Schedule 4.5 or in the
title commitments for the Owned Real Property.

The execution of this Agreement and the performance of the covenants herein
contemplated will not result in the creation of any lien, charge or encumbrance
upon any of the assets or properties of Seller, the Purchased Assets or the
Business pursuant to any indenture, agreement, industrial development bond or
otherwise.



4.6

Condition of Purchased Assets.

The buildings, plants, structures, machinery, tools, dies, furniture, fixtures,
equipment and other tangible personal property of the Business are structurally
sound and are in good and serviceable operating condition and repair, ordinary
wear and tear excepted.  None of such buildings, plants, structures, machinery,
tools, dies, furniture, fixtures or equipment is in need of maintenance or
repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost.  The Purchased Assets (a) constitute all of the
assets used by the Seller in connection with the operation of the Business and
(b) are sufficient for the continued conduct of the Business by the Buyer after
the Closing in the same manner as conducted prior to the Closing.



4.6A

Financial Statements.

The financial statements attached to Schedule 4.6A are true, correct, and
complete copies of the balance sheet and income statement of the Business for
the fiscal year ended June 30, 2013; the unaudited balance sheet as of May 31,
2014 (the "Interim Balance Sheet"); and the related unaudited income statement
of the Business for the eleven months ended May 31, 2014 (collectively, the
"Financial Statements").  The Financial Statements present fairly the financial
condition and results of operations of the Business, as applicable, as of the
respective dates and for the periods referred to in such Financial Statements,
all in accordance with GAAP, except as set forth on Schedule 4.6A.  The
Financial Statements reflect the consistent application of such accounting
principles throughout the periods involved.  The Financial Statements have been
prepared from and are in accordance with the accounting records of the Business,
as applicable.



4.7

Accounts Receivable.

All outstanding Accounts Receivable reflected on Schedule 1.2(a) were, and the
Accounts Receivable included among the Purchased Assets will be, due and valid
claims against customers for goods or services delivered or rendered in the
ordinary course of the Business and will be collectible in the aggregate face
value thereof within 90 days of their respective due dates in the ordinary
course of the Business, except as reserved against in accordance with GAAP as
set forth on Schedule 1.2(a), in a manner consistent with prior practice.  To
Seller's Knowledge, there is no contest, claim, or right of set-off, other than
returns in the ordinary course of the Business, with any obligor of an Account
Receivable relating to the amount or validity of such Account Receivable.



4.8

Inventory.

All Inventories are properly valued at Seller's actual cost on a first-in,
first-out basis in accordance with GAAP.  All Inventories contain no material
amounts that are not of good and merchantable quality, are salable and usable
for the purposes intended in the ordinary course of the Business, and meet the
current standards and specifications of the Business and are at levels adequate,
but not excessive, in relation to the circumstances of the Business and in
accordance with past inventory stocking practices.  All obsolete, slow-moving or
below standard quality Inventory is reflected on the Financial Statements at no
more than its realizable market value as of the date of such statements.  All
Inventories disposed of subsequent to April 30, 2014 have been disposed of in
the ordinary course of the Business and at prices and under terms that are
normal and consistent with past practice.  All of the Inventories are located on
the Purchased Real Property.



4.9

Liabilities.

Except to the extent specifically disclosed in this Agreement, Seller does not
have, and as of the Closing Date Seller will not have, any liabilities,
obligations or indebtedness of any nature related to the Business.  From the
date hereof until the Closing Date, Seller will not incur indebtedness of any
nature related to the Business or the Purchased Assets, except in the ordinary
course of business.  No Person has the power on behalf of Seller to confess
judgment against the Business or the Purchased Assets.



4.10

Taxes.

All Federal, state and local Tax returns and all employment Tax returns and
unemployment Tax returns required to be filed by Seller, including but not
limited to payroll Taxes and Tax deductions, have been filed or will be filed in
a timely manner or appropriately extended and such returns have been complete
and accurate.  Except as disclosed on Schedule 4.10, there are no agreements,
waivers, ruling requests or other arrangements providing for an extension of
time with respect to the assessment of any Tax or deficiency against Seller or
the Business, nor are there any actions, suits, proceedings, investigations or
claims now pending against the Business in respect of any Tax or assessment or
any matters under discussion with any Federal, state, local or foreign authority
relating to any Taxes or assessments asserted by any such authority.  Adequate
provision has been made for Taxes payable for the current period for which Tax
returns are not yet required to be filed.  All Taxes due and payable have been
paid or payment deadlines properly extended as listed on Schedule 4.10.  Seller
has made provision for the payment of all Taxes for which Seller has received an
assessment but that are not yet due and payable.



4.11

Intellectual Property.

Schedule 4.11 contains a complete and correct list and summary description of
all registered patents, trademarks, trademark rights, trade names, trade name
rights, service marks, copyrights, and licenses or other agreements relating to
any of the foregoing, which are held by Seller or otherwise utilized in the
Business.  Seller has not licensed any other Person or granted any rights to any
Person with respect to these items, nor is Seller, to its Knowledge, infringing
upon any intellectual property rights of others with respect to the manner in
which the Business is presently conducted.  Seller has not received any notice
of any such infringement, and has no Knowledge of any patent, invention or
copyright which would infringe upon, or be infringed by any of the foregoing or
render obsolete or adversely affect the manufacture, distribution or sale of
products or services relating to the Business.  All fees and charges to maintain
the patents and trademarks set forth on said Schedule 4.11 have been timely
paid.



4.12

Trade Secrets, Proprietary Information and Know-How.

All material information in the nature of trade secrets or proprietary
information owned by Seller, including software, copyrighted material,
electronic data processing systems, program specifications and technical
information, if any, relating to the Business (all individually and collectively
referred to as "Proprietary Information") is documented and in the possession of
the Business.  Seller has no Knowledge of any violation of such trade secret
rights or copyrights with respect to such Proprietary Information.



4.13

Personal Property Leases.

Schedule 4.13 contains a complete and correct list and summary description of
all Personal Property Leases used in the Business.  Seller is not a party to or
bound to any material leases for personal property relating to the Business
except the Personal Property Leases referred to in this Section.  With respect
to the Personal Property Leases:



a.

Such Personal Property Leases are in full force and effect and are valid,
binding and enforceable in accordance with their respective terms as to Seller,
and as to Seller's Knowledge, as to any other party thereto;



b.

No amounts payable under any such Personal Property Lease are past due;



c.

Each party thereto has complied with all material commitments and obligations on
its part to be performed or observed under each of the Personal Property Leases;



d.

Seller is not in default and Seller has not received any notice of default
(other than defaults which have been waived or cured) under any Personal
Property Lease, or any other communication calling upon Seller to comply with
any provision of any such Personal Property Lease or asserting noncompliance,
and, except for events and conditions which have been waived or cured, no event
or condition has happened or exists which constitutes a material default under
any Personal Property Lease;



e.

Except as disclosed on Schedule 4.13, there does not exist any security
interest, lien or encumbrance of others (excluding the lessor) created or
suffered to exist on the leasehold interests created under any Personal Property
Lease; and



f.

Except as listed on Schedule 4.13(f), the assignment of any such Personal
Property Lease to Buyer without notice to, or consent or approval of, any party
will not constitute a breach of, or default under, any Personal Property Lease.
 Seller's post-Closing Date delivery of Personal Property Lease assignments
shall not restrict Buyer's ability to use the assets protected by the Personal
Property Leases.



4.14

Motor Vehicles.

All motor vehicles and other transportation equipment owned or used by Seller in
connection with the Business, whether owned or leased, are listed on Schedule
4.14 except vehicles and equipment not included in the Purchased Assets.



4.15

Employees/Employee Benefits.

Schedule 4.15 contains (a) a list of all incentive arrangements and other
written arrangements or understandings of Seller with respect to employees of
the Business, other than at-will employees; (b) a complete and accurate list, as
of June 15, 2014, of the name, job title (to the extent applicable), and current
rate of compensation for each employee of Seller who works in the Business (the
"Business Employees"); and (c) a list of the employees terminated by the Seller
during the 90-day period prior to the date hereof.  Except as set forth in
Schedule 4.15, to Seller's Knowledge, no employee with annual compensation in
excess of fifty thousand dollars ($50,000) has any plans to terminate employment
with the Seller.  There are no controversies pending or, to the Knowledge of
Seller, threatened controversies that would affect the ability of the Business
to operate consistent with periods prior to June 30, 2014 involving any employee
of the Seller.  Except as set forth on Schedule 4.15, Seller is in compliance in
all material respects with all applicable federal, state and municipal
Occupational Safety and Health Laws concerning or affecting employees of Seller.
 Except as set forth on Schedule 4.15, none of the Business Employees, is on a
leave of absence, or absent from work due to workers' compensation, disability
or layoff or for any other reason other than the taking of accrued vacation time
off in accordance with Seller's past practices.

Except as set forth on Schedule 4.15, as it relates to the Business, Seller has
not been since June 30, 2013 or is, subject to any adverse rulings, findings or
determinations of unlawful employment practices or violations of other related
statutes, and Seller has not received any written notice of any pending or
threatened investigation, proceeding, labor dispute or litigation relating to
any unlawful employment practice claim or claims or violations of other related
statutes, executive orders or administrative determinations or regulations.



4.16

Litigation.

Except as set forth in Schedule 4.16, Seller is not engaged in or a party to any
suit, claim, action or proceeding before or by any Federal, state, local or
other governmental court, department, commission, board, agency or
instrumentality, domestic or foreign ("Proceedings"), nor are any such
Proceedings threatened to the Knowledge of Seller which relate to the Business
or the Purchased Assets and no such Proceeding has been overtly threatened.
 Seller is not subject to any order, writ, injunction or decree of any court,
domestic or foreign, or any federal agency or instrumentality, and Seller is not
in default with respect to any order of any state or local department,
commission, board, agency or instrumentality.



4.17

Title to Facilities; Encumbrances.

Real Property Leases.  Schedule 4.17(a) hereto sets forth a complete description
of each Real Property Lease of each facility related to the Business leased or
subleased by Seller including identification of the relevant lease or sublease
and a street address.  Seller has heretofore delivered to Buyer true and
complete copies of all Real Property Leases.  All Real Property Leases are
legally valid and binding and in full force and effect, and there are no
defaults, offsets, counterclaims or defenses thereunder on the part of Seller or
to Seller's Knowledge, on the part of any other party thereto.  Seller has not
received any notice of any default, offset, counterclaim or defense under any of
the Real Property Leases.  With respect to each Real Property Lease:



a.

No amount payable under any such lease is past due;



b.

Seller has complied with all material commitments and obligations on its part to
be performed or observed under each such lease;



c.

Seller has not received any notice of default (other than defaults which have
been waived or cured) under any Real Property Lease or any other written
communication asserting noncompliance and, except for events, and conditions
which have been waived or cured; and



d.

Except as set forth on Schedule 4.17(a), there does not now exist any security
interest, lien, encumbrance or claim of others (excluding the lessor) created or
suffered to exist on the leasehold interest created under any Real Property
Lease.

None of the rights of Seller under any of the Real Property Leases will be
impaired by the consummation of the transactions contemplated by this Agreement.
 Seller will obtain prior to Closing, and will deliver to Buyer at the Closing,
all consents or approvals of any parties required in connection with the
assignment of the Real Property Leases to Buyer.

Each Real Property Lease grants the Seller the exclusive right to occupy the
demised premises thereunder, and the Seller enjoys peaceful and undisturbed
possession under each such Real Property Lease.

Owned Real Property.  Schedule 4.17(b) contains a complete and accurate list of
each Facility comprising the Owned Real Property. Seller owns the Owned Real
Property with good, marketable and insurable title subject only to the matters
permitted by the following.  None of the Owned Real Property is subject to any
rights of way, building use restrictions, exceptions, easements, variances,
reservations, or limitations of any nature except (a) liens for current taxes
not yet due, or (b) minor imperfections of title, if any, none of which is
substantial in amount, detracts from the value or impairs the use of the Owned
Real Property, or impairs the operations of the Seller, and zoning Laws and
other land use restrictions that do not impair the present use of the property
subject thereto, or (c) as set forth in the existing title insurance policies or
commitments and ALTA surveys.  Except as disclosed in the title commitments and
as shown on ALTA surveys neither the whole nor any portion of any of the
Facilities has been condemned, requisitioned or otherwise taken by any public
authority and no notice of any such condemnation, requisition or taking has been
received by Seller.

Seller has not received written notice of non-compliance with any applicable
Laws or any zoning laws relating to its use of the Purchased Real Property that
has not been cured.  No notice of the violation of any such Law or private
restriction has been received by the Seller.

The Owned Real Property, the real property subject to the Savannah Airport Lease
and the real property subject to the Smyrna Sublease (the "Purchased Real
Property"), and the improvements, buildings and structures thereon (the
"Improvements"), (a) constitute all of the real property used by the Seller in
the conduct of the Business and (b) may continue to be used after the Closing
for the operation of the Business as currently operated by the Seller.

To the Seller's Knowledge, there are no pending, threatened, or contemplated
condemnation, expropriation or other Proceedings (nor to Seller's Knowledge is
there any basis for any such action) affecting the Purchased Real Property, or
any part thereof, or of any assessments made or, to Seller's Knowledge,
threatened with respect to the Purchased Real Property or any part thereof, or
of any sales or other disposition of the Purchased Real Property, or any part
thereof, in lieu of condemnation.

The Seller does not own or hold, and is not obligated under or a party to, any
option, right of first refusal or other contractual right to purchase, acquire,
sell or dispose of the Purchased Real Property, or any portion thereof or
interest therein.

To Seller's Knowledge, and except as disclosed, all of the Improvements are
structurally sound and are free from material and overt defects, in need of
material repairs relating to pest infestation or material damage.  Except as
disclosed in title commitments provided to Buyer, no Improvement encroaches upon
any other real property, and there are no encroachments by other buildings or
improvements onto the Purchased Real Property.

All of the Purchased Real Property and all of the Improvements are serviced by
all utilities, including water, sewage, gas, electricity and telephone based on
the Seller's current use of the Purchased Real Property and the Improvements.
 All of the Owned Real Property is accessible by public roads and, to the
Seller's Knowledge, no fact or condition exists that would result in the
termination of the current access from the Owned Real Property to any presently
existing highways and roads adjoining or situated on the Owned Real Property.
 The Seller does not owe any money to any architect, contractor, subcontractor
or materialmen for labor or materials performed, rendered or supplied to or in
connection with the Purchased Real Property, and there is no construction or
other improvement work being done at nor are there any construction or other
improvement materials being supplied to the Purchased Real Property.

The Seller has not received information or notice from any insurance company or
board of fire underwriters requesting the performance of any work or alteration
with respect to the Purchased Real Property, or requiring an increase in the
insurance rates applicable to the Purchased Real Property outside of the
ordinary course of the Bushiness.



4.18

Related Party Interests.

Except as disclosed in Schedule 4.18, no Seller Affiliate (defined below) nor
any officer or director of Seller or any Seller Affiliate:



a.

has any cause of action or other claim whatsoever against or owes any amount to,
or is owed any amount by, the Business;



b.

has any interest in or owns any property or right used in the conduct of the
Business or any Purchased Asset; or



c.

is a party to any contract, lease, agreement, arrangement or commitment with
Seller used in or related to the Business or any Purchased Asset.

All affiliated entities of Seller (i.e., those directly or indirectly controlled
by, or under common control with, Seller), (collectively referred to as "Seller
Affiliates") which own any property used by Seller in the conduct of the
Business or which have received from or furnished to Seller any goods or
services (whether with or without consideration) or performed any service for or
in connection with the Business are identified in Schedule 4.18, together with a
general description of their dealings with Seller or the Business and the basis
upon which such goods and services have been charged or paid to it.



4.19

Material Contracts.



a.

All contracts, agreements, instruments, plans and leases (other than those
entered into after the date hereof with the written consent of Buyer) related to
the Business (i) to which Seller is a party or bound in excess of $10,000 in
value, (ii) by which any of its properties are subject or bound in excess of
$10,000 in value or (iii) under which Seller as related to the Business has or
may receive payments or acquire rights or benefits in excess of $10,000 in
value, which are not listed on Schedule 1.2(a), (collectively, the "Material
Contracts") are listed on Schedule 4.19(a) attached hereto.  The Seller has
heretofore delivered to the Buyer true and complete copies of all written
Material Contracts.



b.

Except as set forth in Schedule 4.19(b), (a) all Material Contracts are valid
and binding in accordance with their terms and are in full force and effect and
(b) Seller is not, nor to the Seller's Knowledge is any other party to any
Material Contract, in breach of any provision of, in violation of, or in default
under the terms of any Material Contract.



c.

No event has occurred or, to Seller's Knowledge, no circumstance exists that
(with or without notice or lapse of time) would contravene, conflict with, or
result in a violation or breach of, or give the Seller or the other Person party
thereto the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Material Contract.  The Seller has not given to or received from any other
Person any notice or other communication (whether oral or written) regarding any
actual, alleged, possible, or potential violation or breach of, or default
under, any Material Contract.



d.

Except as set forth in Schedule 4.19(d), each Material Contract may be assigned
to Seller without the consent of any other party to such Material Contract.
 Except as set forth in Schedule 4.19(d), the computer hardware and software and
related licenses and existing documentation thereof, including all electronic
data processing equipment, computer software, all systems regulating,
controlling or monitoring equipment, program specifications, record file
layouts, diagrams, functional specifications and narrative descriptions, flow
charts and other related materials which are disclosed on Schedule 1.2(q), (i)
is owned by Seller, and (ii) may be assigned to Buyer without any payments to
third parties.

No Material Contract will upon completion or performance thereof have a Material
Adverse Effect on the Purchased Assets or the Business.



4.20

Products.

There are no defects about which Seller is aware in the design, construction,
manufacturing, support or installation of any of the products made,
manufactured, constructed and distributed or sold, by the Seller in connection
with the Business (collectively, the "Products") that would adversely affect the
performance or quality of any such Product.  The Products have been designed and
manufactured in compliance with all regulatory, engineering, industrial and
other codes applicable thereto, and there are no statements, citations or
decisions by any Governmental Authority or any product-testing laboratory that
indicate that any Product is unsafe or fails to meet any standards promulgated
by such Governmental Authority or testing laboratory.  The Seller has not
recalled any Product or received notice of any defect in any Product, any claim
of personal injury, or claim of death, or property or economic damages in
connection with any Product, or any claim for injunctive relief in connection
with any Product.  To the Knowledge of Seller, there are no facts that are
reasonably likely to give rise to a recall of any Product or to give rise to a
successful future claim of personal injury, death, or property or economic
damages, or a claim for injunctive relief in connection with any Product.  No
Products, contain asbestos, asbestos-containing material, mercury, mercury
containing material, PCBs or PCB containing material.



4.21

Compliance with Law.

All licenses, permits, approvals, franchises and other authorizations required
by any governmental authority to operate all or any portion of the Business
("Permits") have been obtained, are in full force and effect, except for Permits
that are not material to the Business or Seller's ability to own and conduct the
Business.  Seller is in compliance in all material respects with (a) all Laws
applicable to the Business and applicable to the Material Contracts and (b) all
Permits of the Business.  The Seller is not liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for a failure to fully comply with any such Law or Permits related
to the Business.



4.22

Environmental Matters.

As it relates to the Business or the Purchased Real Property, Seller is not in
violation of any judgment, decree, order, Law, license, rule or regulation
pertaining to environmental matters including those arising under the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986, the Federal Water Pollution Control Act, the
Federal Clean Air Act, the Toxic Substances Control Act or any United States,
federal, state or local statute, rule, regulation, ordinance, order or decree
relating to health, safety or the environment, ("Environmental Laws"), except as
disclosed on Schedule 4.22.

As it relates to the Business or the Purchased Real Property, Seller has not
received notice from any third party including without limitation, any federal,
state or local governmental or quasi-governmental or administrative authority:



a.

that it has been identified by the United States Environmental Protection Agency
as a potentially responsible party under CERCLA;



b.

that any hazardous waste, as defined by 42 U.S.C. Section 6903(5), any hazardous
substances, as defined by 42 U.S.C. Section 9601(14), any pollutant or
contaminant, as defined by 42 U.S.C. Section 9601(33), or any toxic substance,
hazardous materials, oil petroleum distillates, components or by-products, or
other chemicals or substances regulated by any Environmental Laws ("Hazardous
Substances") that it has disposed of has been found at any site at which a
federal or state agency is conducting a remedial investigation or other action
pursuant to any Environmental Law except as disclosed on Schedule 4.22; or



c.

that it is or shall be a named party to any claim, action, cause of action,
complaint or legal or administrative proceeding (in each case, contingent or
otherwise) arising out of any third party's incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with the release of
Hazardous Substances.



4.23

Warranties.

Schedule 4.23 hereto contains (a) an accurate and complete statement of all
warranties, warranty policies, service, subscription and maintenance agreements
of the Business, (b) the warranty experience of the Seller in connection with
the Business since June 30, 2012 and (c) all open warranty claims with respect
to products of the Business.  No Products previously sold and delivered by the
Business are subject to any guarantee, warranty, claim for product liability, or
patent or other indemnity other than those sold and delivered in accordance with
the standard terms and conditions of sale of the Business.  To the Knowledge of
Seller, there exists no circumstance that, after notice or the passage of time
or both, would create or result in liabilities under existing warranties given
by the Seller in excess of the reserve therefore on the Interim Balance Sheet.



4.24

Powers of Attorney; Guarantees.

Except as disclosed in Schedule 4.24, Seller has not granted any powers of
attorney with respect to the Business or its assets or guaranteed any
obligations or liabilities of any other Person or entity regarding the Business.



4.25

Bulk Sales Act.

Seller has requested and Buyer has agreed to waive any compliance required of
Seller with respect to the applicable Bulk Sales Act(s) or statutes.  In
exchange for said waiver, Seller shall indemnify Buyer from and against any and
all claims, actions, causes of action, liabilities or judgments which may be
asserted, or recovered against Buyer, by reason of Buyer's waiver or Seller's
non-compliance with applicable Bulk Sales legislation.



4.26

Consents and Approvals.

Other than in connection with approvals by Board of Directors of Seller, there
are no consents, approvals, orders or authorizations of any Persons or
governmental authorities (or registrations, declarations, filings or recordings
with any such authorities) required in connection with the completion of any of
the transactions contemplated by this Agreement, the execution of this
Agreement, the Closing or the performance of any of the terms and conditions
hereof, other than the lessors under the leases described in Schedules 4.13 and
4.17(a).



4.27

Insurance.

Seller maintains such policies of insurances, issued by responsible insurers, as
are appropriate to the Business, its property and the Purchased Assets, in such
amounts and against such risks as are customarily carried and insured against by
owners of comparable businesses, properties and assets carried on in a
comparable manner; all such policies of insurance are in full force and effect
and Seller is not in default, whether as to the payment of premium or otherwise,
under the terms of any such policies.



4.28

Suppliers.

To the Seller's Knowledge, the relationships of the Seller with each of its
material suppliers relating to the Business are good working relationships, and
no such supplier of the Business has cancelled or otherwise terminated, or
threatened in writing to cancel or otherwise terminate, its relationship with
the Business.  Schedule 4.28 sets forth the names of the ten largest suppliers
to the Business in the last twelve months by dollar volume of purchases.



4.29

Customers.

To the Seller's Knowledge, no customer is likely to terminate or materially
reduce its relationship with the Business.  Schedule 4.29 sets forth the names
of the ten largest customers of the Business in the last 24 months by dollar
volume of sales.



4.30

Certain Payments.

The Seller has not, and no director, officer, agent or employee of the Business
nor any other Person associated with or acting for or on behalf of the Business
has, directly or indirectly, made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any Person, private or public,
regardless of form, whether in money, property or services for or in respect of
the Business that is in violation of any Law, could subject the Seller to any
damage or penalty in any Proceeding or could have a Material Adverse Effect.



4.31

Brokers.

Seller has not retained any broker or finder or incurred any liability or
obligation for any brokerage fees, commissions or finders' fees with respect to
this Agreement or the transactions contemplated hereby.  Notwithstanding the
first sentence of this Section, in the event that Seller has engaged or is
liable for the services of a broker in connection with this Agreement or the
transactions contemplated hereby, Seller agrees to be solely liable for payment
of any fee or obligation to such broker, and to protect, defend, indemnify and
hold harmless Buyer from any liability arising from such broker or finder.



4.32

Employee Benefit Plans.

Schedule 4.32 sets forth a true and complete list of all Employee Benefit Plans
provided for the benefit of Business Employees ("Business Benefit Plans"), and
Schedule 4.32 specifies which Benefit Plans Buyer will assume.  There is no
defined benefits "multiemployer plan," as defined in Section 3(37) of ERISA,
under which any Business Employee has any present or future right to benefits.
Seller has provided copies of all Business Benefit Plans, as amended, and copies
of IRS Forms 5500 and PBGC Forms 1, as filed with the applicable Governmental
Authority for the three (3) most recently completed plan years, for all Business
Benefit Plans that are required by applicable law to file same, to Buyer.

Seller has no liability under any Business Benefit Plan other than (i) those
liabilities listed on Schedule 4.32, (ii) normal salary or wage accruals, and
(iii) paid vacations, sick leave and holiday accruals in accordance with
Seller's past practice and policy. Seller has performed all obligations required
to be performed under the Business Benefit Plans, and the Business Benefit Plans
are in compliance with all applicable requirements of ERISA, the Code, and other
applicable laws and have been administered in all material respects in
accordance with their terms.  No breach of fiduciary duty has occurred or is
occurring with respect to any Business Benefit Plan.  To the Knowledge of
Seller, there is no asserted, threatened, or unasserted claim of breach of
fiduciary duty involving any Business Benefit Plan.  Each Business Benefit Plan
that is intended to be qualified within the meaning of Section 401 of the Code
has received a favorable determination letter as to its qualification, and
nothing has occurred, or has failed to occur, that could reasonably be expected
to adversely affect such qualification.  There are no pending audits or
investigations by any Governmental Authority, termination proceedings or other
claims (except routine claims for benefits payable under the Business Benefit
Plans), litigation, or other proceedings against or involving any Business
Benefit Plan.  None of the Business Benefit Plans are "defined benefit plans,"
as defined in Section 414(j) of the Code or Section 3(35) of ERISA.



4.33

UL and NSF

All UL and NSF certifications used by Seller in connection with the Business are
listed on Schedule 4.33 (the "Certifications").  At the Effective Time, Buyer
shall be entitled to use the Certifications.
















ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:



5.1

Authority.

Buyer has full legal right, power and authority to execute and deliver this
Agreement and the other documents being executed in connection herewith, and to
carry out the transactions contemplated hereby and thereby.  All corporate and
other actions required to be taken by Buyer to authorize the execution, delivery
and performance of this Agreement and the other documents being executed in
connection herewith and all transactions contemplated hereby and thereby have
been duly and properly taken.



5.2

Validity

This Agreement and the documents to be delivered at the Closing have been, or
will be prior to their delivery, duly executed and delivered by Buyer and are,
or will be, the lawful, valid and legally binding obligations of Buyer,
enforceable in accordance with their respective terms.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby will not result in the creation of any lien, charge or encumbrance or the
acceleration of any indebtedness or other obligation of Buyer and are not
prohibited by, do not require any consent under, do not violate or conflict with
any provision of, and do not result in a default under or a breach of:



a.

Buyer's charter or by-laws;



b.

Any contract, agreement or other instrument to which Buyer is a party;



c.

Any regulation, order, decree or judgment of any court or governmental agency;
or



d.

Any Law applicable to Buyer.



5.3

Due Organization.

Buyer is a limited liability company duly organized, validly existing and in
good standing under the Laws of its state of organization as set forth in the
preamble to this Agreement, with full power and authority to own or lease its
properties and to carry on the business in which it is engaged.



5.4

Brokers

Except as set forth in Schedule 5.4, Buyer has not retained any broker or finder
or incurred any liability or obligation for any brokerage fees, commissions or
finders' fees with respect to this Agreement or the transactions contemplated
hereby.  In the event that Buyer has engaged the services of a broker in
connection with this Agreement or the transactions contemplated hereby, Buyer
agrees to be solely liable for payment of any fee or obligation to such broker,
and to protect, defend, indemnify and hold harmless Seller from any liability
arising from such broker or finder.



5.5

No Outside Reliance.

In entering into this Agreement and consummating the transactions contemplated
hereby, Buyer has not relied and is not relying upon any statement or
representation of Seller not otherwise made (A) in this Agreement (including the
schedules), or (B) certificates, agreements or other documents delivered to
Buyer at, or in connection with, the Closing.



5.6

Litigation.

There are no actions, suits or proceedings pending or, to Buyer's knowledge,
threatened against Buyer or any material properties of Buyer, before any court,
arbitrator, or administrative or governmental body which questions or challenges
the validity of this Agreement or any action proposed to be taken by Buyer
pursuant to this Agreement or the transactions contemplated hereby.



5.7

Financing.

At the Closing, there shall be no financing contingencies to which Buyer's
obligation to complete the transaction contemplated by this Agreement is
subject.  Buyer agrees to use its commercially reasonable efforts to obtain
financing sufficient to consummate the transactions contemplated hereunder, and
to supply Seller with proof of such financing, no later than June 25, 2014.



5.8

Solvency.

Immediately after giving effect to the transactions contemplated by this
Agreement, Buyer shall be able to pay the obligations of the Business as they
become due, and shall have adequate capital to carry on the Business.

ARTICLE VI

COVENANTS OF SELLER

Seller hereby agrees to keep, perform and duly discharge the following
covenants:



6.1

Interim Conduct of Business.

Except as contemplated by this Agreement, during the period from the date of
this Agreement to and including the Effective Time (or such earlier date this
Agreement may be terminated in accordance with this Agreement), Seller shall
cause the Business to conduct its operations in the ordinary course of business.
 Seller will not dispose of or transfer any of the Purchased Assets other than
Inventory in the ordinary course of business.

Between the date hereof, and the Effective Time, Seller shall operate the
Business for the benefit of Buyer.  Seller covenants that it will continue to
operate the Business in the same manner as it operated the Business prior to the
Closing Date, and with the same care and attention as it operated the Business
prior to the Closing Date.  Seller agrees that it will take no action outside
the ordinary course ,of business between the date hereof and the Effective Time,
will consult with the Buyer with respect to any significant decisions regarding
the Business, and will permit Buyer full access to the management of the
Business for any purposes related to its operations.  Seller shall use
commercially reasonable efforts to preserve its relationships with all material
customers, suppliers and others with whom the Seller deals in connection with
the Business, to keep available the services of its officers and employees
related to the Business and to maintain the Purchased Assets in substantially
the condition currently existing, normal wear and tear excepted.  Except as
otherwise expressly permitted by this Agreement, between the date hereof and the
Effective Time, there shall be no change in the terms of any Material Contracts
or other material documents included in the Purchased Assets, except as
consented to in writing by the Buyer which consent shall not be unreasonably
withheld or delayed.



6.2

Access to Information.

From the date hereof until the Effective Time, Seller shall (i) furnish such
other information regarding the operations, business and financial condition of
the Business or the Purchased Assets that Buyer may reasonably request,
including but not limited to true and correct copies of the books of account and
financial statements of Seller related to the Business, (ii) cooperate fully in
responding to any questions regarding the Business, and in providing such
assistance as is necessary to facilitate the transition of ownership of the
Business to Buyer and (iii) afford the Buyer and its authorized representatives
reasonable access, during normal business hours and upon reasonable notice, to
the Purchased Real Property and other assets and facilities owned or used by the
Seller in connection with the Business including such access as is necessary to
conduct walk through environmental investigations (specifically excluding any
Phase II testing unless Seller approves in writing) and only upon accompaniment
by Seller.  Prior to the Closing Date, Buyer and its representatives shall not
contact or communicate with the customers and suppliers of the Business in
connection with the transactions contemplated by this Agreement except with the
prior consent of Seller.  Buyer acknowledges that it remains bound by the
Confidentiality Agreement, dated February 14, 2014 previously entered into
between Buyer and Seller (the "Confidentiality Agreement").



6.3

Continued Assistance

Following the Closing Date, Seller shall refer to Buyer, as promptly as
practicable, any telephone calls, letters, orders, notices, requests, inquiries
and other communications Seller receives relating to the Business.  From time to
time following the Closing Date, at Buyer's request and without any further
consideration, Seller shall execute, acknowledge and deliver such additional
documents, instruments of conveyance, transfer and assignment or assurances and
take such other action as Buyer may reasonably request to more effectively
assign, convey and transfer to Buyer any of the assets, properties, rights or
claims of the Business included in the Purchased Assets.



6.4

Non-Competition.

Seller acknowledges that in order to assure the Buyer that it will retain the
value of the Business as a "going concern," the Seller agrees not to utilize its
knowledge of the operations of the Business and its relationship with customers,
suppliers and others to compete with the Business for a period of five (5) years
after the Closing Date.  In order to effectuate this covenant, Seller shall
execute on the Closing Date a Non-Competition and Non-Solicitation Agreement
substantially in the form of Attachment V.






6.5

Certain Payments.

Seller shall pay, fully discharge or make adequate provision for all liabilities
and obligations which are not Assumed Liabilities.



6.6

Employees and Certain Employee Benefit Matters.



a.

Pre-Closing Conduct; Other Liabilities.  Seller shall pay and perform all of its
obligations to all employees of the Business as of the Effective Time, including
the payment of wages, salaries and benefits. Seller shall be liable for any
amounts to which any Business Employee becomes entitled that exists or arises
(or may be deemed to exist or arise) under any applicable Law or otherwise, as a
result of or in connection with, the (i) employment or termination of employment
of the Business Employee prior to the Effective Time, and (ii) with respect to
any Business Employee who does not become a Transferred Employee under Section
7.1(b), the employment or termination of employment of the Business Employee on
the Closing Date.



b.

Rollovers To Qualified Retirement Plans.  Seller agrees to provide Buyer with
such data and assistance as Buyer may reasonably request to facilitate the
acceptance by Buyer's 401(k) Plan of rollovers from any Seller-sponsored
tax-qualified defined contribution retirement plan.



6.7

Use of Trade Names and Trademarks.

Seller hereby agrees to cease and terminate all use of the trade names and
trademarks of the Business, including those described on Schedule 4.11, as of
and following the Closing Date.  As soon as practicable following the Closing
Date, Seller shall deliver to Buyer all of Seller's files with respect to the
trademarks and trade names listed on Schedule 4.11.



6.8

UL and NSF

Seller agrees to exercise best efforts to cause transfer of the UL and NSF
Certifications to Buyer promptly following the Closing Date. By July 10, 2014,
Seller agrees to pay all outstanding invoices related to the UL and NSF
Certifications.  Seller agrees to make payment for the transfer of the UL and
NSF Certifications in accordance with the Closing Statement within five days
after such payments become due.  Seller agrees to promptly pay all invoices
related to the UL and NSF Certifications received after the Effective Time
applicable to the extent applicable to usage prior to the Effective Time.



6.9

Vehicle Titles.

By July 10, 2014, Seller shall cause delivery to Buyer of the certificates of
title for any motor vehicles included in the Purchased Assets, and make payment
for the Wheels, Inc. vehicles to be purchased by Buyer as, provided in this
Agreement in accordance with the Closing Statement.







ARTICLE VII

COVENANTS OF BUYER

Buyer hereby agrees to keep, perform and duly discharge the following covenants
and agreements:



7.1

Certain Employee Benefit Matters.



a.

Pre-Closing Conduct Other Liabilities.  Except for any Excluded Liabilities and
except as provided in Section 12.2(1), Buyer shall be liable for any amounts to
which any Business Employee who becomes a Transferred Employee under Section
7.1(b) becomes entitled that exists or arises (or may be deemed to exist or
arise) on or after the Effective Time after becoming an employee of Buyer under
any applicable Law or otherwise, as a result of, or in connection with, (i) the
employment of any Transferred Employee on or after the Effective Time and
(ii) the termination of employment of any Transferred Employee on or after the
Effective Time.



b.

i. Offer of Employment Continuation of Employment.  Those persons who accept
Buyer's offer of employment and who commence working with Buyer on the Effective
Time shall hereafter be referred to as "Transferred Employees."  As of the
execution date hereof, Buyer intends to offer employment to each person employed
by Seller at the Business prior to the Effective Time.  For the Transferred
Employees, Buyer will give credit for past service of the Business Employees
with Seller for all purposes except for the purpose of benefit accrual under any
defined benefit pension plan of Buyer.  Buyer shall not, however, assume any
obligations under any individual employment agreement between any Business
Employee and Seller or one of its Affiliates, except as transferred under the
Assignment attached as Attachment VIII.  Seller hereby releases any Transferred
Employees from any agreement in favor of Seller imposing confidentiality or
noncompetition obligations to the extent relating to the Business.



c.

Termination of Transferred Employees within Ninety (90) Days of Closing.  As of
the execution date hereof, Buyer has informed Seller that, within ninety (90)
days of the Closing, it may be necessary under Buyer's business judgment to
terminate certain Transferred Employees.  In such event, Buyer shall be
responsible for such termination(s), but only to the extent provided in Section
12.2(1) or Section 12.3(k).  In selecting Transferred Employees for termination,
Buyer agrees to comply with applicable local, state and federal law and
regulations and, if reasonably prudent, to consult with an experienced Tennessee
labor and employment attorney regarding the selected Transferred Employees.



d.

Intentionally Omitted.



e.

Welfare Plans.  Buyer will establish a group health plan, or plans, or add the
Transferred Employees to an existing group health plan or plans covering Buyer
employees, providing eligibility for coverage to the Transferred Employees and
their dependents in a customary manner consistent with other employees of Buyer.
 Such plan or plans shall to the extent consistent with the insurer's customary
practice be without limitation or exclusion with respect to preexisting
conditions that affect coverage for the Transferred Employees on their
dependents, except to the extent any such condition may affect coverage under
any plan of Seller currently covering any such person or any plan of Buyer.
 Each Transferred Employee will also be eligible to participate in all other
benefit plans maintained by Buyer generally for all employees thereof, in
accordance with the teens and conditions set forth in such benefit plans,
including, without limitation, any terms with respect to individual eligibility
criteria.



f.

Accrued Personal or Sick Time.  With respect to the accrued but unused personal
or sick time for Transferred Employees listed on Schedule 7.1(f) to which such
Transferred Employees are entitled pursuant to the personal or sick policies
applicable to such Transferred Employees immediately prior to the Closing Date
(the "PS Policies"), Buyer shall assume the liability for such accrued personal
or sick time and allow such Transferred Employee to use such accrued personal or
sick time; provided, however, that if Buyer deems it necessary to disallow such
Transferred Employee from taking such accrued personal or sick time, Buyer shall
be liable for and pay in cash to each such Transferred Employee an amount equal
to the value of such personal or sick time in accordance with the teens of the
PS Policies; and provided, further, that Buyer shall be liable for and pay in
cash an amount equal to the value of such accrued personal or sick time to any
Transferred Employee whose employment terminates for any reason subsequent to
the Effective Time.



g.

U. S. WARN Act.  Buyer agrees with respect to the Transferred Employees to
provide any required notice under the Worker Adjustment and Retraining
Notification Act ("WARN") and any other applicable Law and to otherwise comply
with any such statute with respect to any "plant closing" or "mass layoff' (as
defined in WARN) or similar event affecting employees and occurring on or after
the Effective Time or arising as a result of the transactions contemplated
hereby.

Buyer shall indemnify and hold harmless Seller with respect to any liability
under WARN or other applicable Law arising from the actions (or inactions) of
Buyer, on or after the Effective Time with respect to the Transferred Employees.



h.

Further Assurances.  At any time and from time to time after the Closing Date,
as and when requested by a party hereto and at such party's expense, the other
party shall promptly execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further or other actions as such other party may reasonably request to
evidence and effectuate the transactions contemplated by this Agreement.



i.

U.S. COBRA.  Buyer agrees to provide any required notice under the Consolidated
Omnibus Budget Reconciliation Act of 1986 ("COBRA") and any other applicable Law
on or after the Closing Date with respect to any eligible Transferred Employee.
 Buyer shall indemnify and hold harmless Seller with respect to any liability
under COBRA or other applicable Law arising from the actions (or inactions) of
Buyer on or after the Closing Date with respect to any Transferred Employee or
arising as a result of the transactions contemplated hereby.



7.2

Buyer's Performance of Warranty Obligations.

Notwithstanding that all liabilities for all products sold by the Business prior
to the Effective Time are Excluded Liabilities pursuant to Section 1.5(m), after
the Closing Date, Buyer agrees to perform all of the warranty obligations of the
Business for all products sold by the Business prior to the Effective Time.  Any
such warranty services shall be billed to Seller at Buyer's documented, fully
loaded cost (with such fully loaded cost to include the cost of Buyer's
reasonable and necessary personnel to perform the warranty obligations) plus ten
percent (10%). Seller shall pay Buyer within thirty (30) days of receipt of
Buyer's invoice documenting such warranty service.  For any such warranty
services performed by Buyer, Buyer shall set forth with reasonable detail and
specificity the warranty services performed after the Closing Date.



7.3

Buyer's Assistance with Post-Closing Business Accounting.

For a period of no more than thirty (30) days after the Closing, Buyer shall
permit the Transferred Employees to provide reasonable assistance to Seller with
the Closing of the Business Accounting books for the period prior to the Closing
Date, consistent with accounting practices and procedures for prior periods.



7.4

Sales to Seller After the Closing Date.

For a period of twelve (12) months after the Closing, Buyer shall permit Seller
to submit new purchase orders to, and make purchases from, the Business, at
fully loaded cost plus ten percent (10%), which purchases shall not exceed a
total of Two Hundred Thousand Dollars ($200,000.00) over the course of twelve
months.  In the event Seller desires to purchase product from the Business at a
volume in excess of Two Hundred Thousand Dollars, Buyer and Seller shall
endeavor to agree upon a price for the products to be purchased.

ARTICLE VIII

MUTUAL COVENANT OF SELLER AND BUYER



8.1

Collection of Accounts Receivable.

After the Closing, Seller shall permit Buyer to collect, in the name of the
Seller, all receivables and other items which are included in the Purchased
Assets and which shall be transferred hereunder, and to endorse with the name of
Seller any checks, receivables or other items related to the Business.  Seller
shall sweep the lockboxes where the accounts receivable are delivered and hold
in trust for Buyer, and promptly transfer and deliver to Buyer within two (2)
business days after receipt, any cash or other property, which Seller may
receive in respect of such receivables or other Purchased Assets.  To effectuate
the terms and provisions of this Section 8.1, Seller hereby designates and
appoints Buyer and its designees or agents as attorney-in-fact, irrevocably and
with power of substitution, with authority to receive, open and dispose of all
mail related to the Business addressed to Seller; to notify the post office
authorities to change the address for delivery of mail related to the Business
addressed to Seller to such address as Buyer or its designee or agent may
designate; to endorse the name of Seller on any notes, acceptances, checks,
drafts, money orders or other evidence of payment of accounts receivables
related to the Business or proceeds from the sale of the Purchased Assets that
may come into possession of Buyer or its designee or agent; to sign the name of
Seller on any invoices, documents, drafts against, notices to account debtors of
Seller and assignments and requests for verification of accounts related to the
Business; to execute proofs of claim and loss related to the Business; to
execute any endorsement, assignments or other instruments of conveyance or
transfer related to the Business; to execute releases related to the accounts
receivable included in the Purchased Assets; and to do all other acts and things
any of them may deem necessary and advisable to realize upon the accounts
receivable related to the Business.

After expiration of the 90 day collection period specified in Section 4.7
herein, Buyer shall notify Seller of all Accounts Receivable which remain
uncollected.  Buyer shall have exercised its customary collection practices with
respect to the collection of the accounts receivable.  Upon receipt of
notification along with copies of all pertinent invoices, it shall be the
responsibility of Seller to collect such of the receivables as remain
uncollected unless otherwise agreed between the parties.  Such accounts
receivable will be transferred back to Seller and Seller shall promptly
reimburse Buyer dollar-for-dollar, net of any specific reserves included in Net
Working Capital, for the amount of the receivable(s) transferred back to Seller
from Buyer.  Correspondingly, in the event that the Accounts Receivable
collected after the Closing by the Buyer exceed the stated value of the net
Accounts Receivable at the Closing Date, Buyer shall promptly pay Seller such
amounts collected in excess of the stated value of the net Accounts Receivable.



8.2

Exclusivity.

The parties entered into an Exclusivity Agreement dated May 29, 2014, to which
Seller and Buyer acknowledge they are bound by its terms.



8.3

Efforts to Satisfy Closing Conditions.

Between the date hereof and the Closing Date, the Seller and Buyer shall (i) use
commercially reasonable efforts to cause the conditions in Article IX and
Article X respectively to be satisfied; and (ii) not take any action or omit to
take any action within their respective reasonable control to the extent such
action or omission might result in a breach of any term or condition of this
Agreement or in any representation or warranty contained in this Agreement being
inaccurate or incorrect as of the Closing Date.  Prior to the Closing Date, each
party shall promptly notify the other party in writing if it becomes aware of
any fact or condition that (i) causes or constitutes a breach of any
representation or warranty set forth in Article IV or Article V, respectively,
or (ii) would have caused or constituted a breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition.  Should any such fact or
condition require any change in the Disclosure Schedule if the Disclosure
Schedule were dated the date of the occurrence or discovery of any such fact or
condition (including the addition of a new Section to the Disclosure Schedule),
the Seller shall promptly deliver to the Buyer a supplement to the Disclosure
Schedule specifying such change, provided that no such supplement will be deemed
to have cured any breach of any representation or warranty or affect any right
or remedy of Buyer under this Agreement.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

Each and all of the obligations of Buyer to consummate the transactions
contemplated by this Agreement are subject to fulfillment, prior to or as of the
Closing Date, of the following conditions precedent:



9.1

Accuracy of Warranties; Performance of Covenants.

The representations and warranties of Seller contained herein shall be, if
qualified by materiality or Material Adverse Effect, accurate in all respects
and, if not so qualified, shall be accurate in all material respects, in each
case, on the Closing Date as if made on and as of the Closing Date but without
giving effect to the Supplemental Disclosure Schedule, as well as on the date
when made.  Seller shall have performed each and all of the obligations and
complied with each and all of the covenants, agreements and conditions specified
herein to be performed or complied with on or prior to the Closing Date.



9.2

No Pending Action.

As of the Closing Date, no action or proceeding that would have a Material
Adverse Effect on the Business (nor any investigation preliminary thereto) or
that relates to this Agreement or the transactions contemplated hereby shall be
instituted or threatened at any time prior to or as of the Closing Date before
any court or other governmental body by any Person or public authority.



9.3

Condition of Business and Purchased Assets.

Neither the Business nor the Purchased Assets shall have been materially
adversely affected in any material way by any act of God, fire, flood, war,
labor disturbance, legislation (proposed or enacted) or other event or
occurrence, nor shall there have been any change in the property, financial
condition or prospects of the Business or the Purchased Assets since the date
hereof which would have a Material Adverse Effect thereon.



9.4

Access to Records

The Buyer, its accountants, attorneys and agents shall have had adequate
opportunity to examine all relevant information regarding the Business,
including its books and records, prior to the Closing Date.



9.5

Officer's Certificate.

Seller shall cause to be delivered to Buyer an Officer's Certificate by an
officer of Seller dated as of the Closing Date, in the form and substance
reasonably satisfactory to Buyer to the following effect:



a.

Seller has good and marketable title to all property included in the Purchased
Assets, with no liens, mortgages, pledges, claims, encumbrances, rights,
security interest, restrictions, or charges of any kind or nature, direct or
indirect, whether accrued, absolute, contingent or otherwise, except those
disclosed on any applicable Schedule.



b.

Seller has duly and validly performed and complied with all of its obligations
under this Agreement which are to be performed or complied with by it on or
prior to the Closing Date.



c.

Certifying the matters set forth in Section 9.1.



9.6

Approval of Legal Matters by Counsel for Buyer.

All legal matters in connection with this Agreement and the Closing shall be
approved by counsel for Buyer, acting reasonably, and there shall have been
furnished to such counsel by Seller such corporate and other records of the
Business as such counsel may reasonably have requested.



9.7

Termination Statements.

Buyer shall have received UCC Termination Statements (if applicable) and other
agreements or documents terminating any and all liens, security interests or
encumbrances of record with respect to the Purchased Assets and/or the Business,
or Seller shall demonstrate its progress on receiving such Termination
Statements, which shall be delivered within thirty (30) days of Closing. Failure
to deliver Termination Statements at the Effective Time shall not impair Buyer's
ability to use the Purchased Assets.



9.8

Other Documents.

Seller shall have executed and delivered to Buyer such documents Buyer shall
reasonably request to carry out the purpose of this Agreement including, without
limitation, the documents required in Article III hereof.



9.9

Governmental Approvals.

All approvals of any local, state, or federal government or any agency thereof
that are required in connection with Buyer's purchase and operation of the
Business have been obtained by Buyer.



9.10

Financing.

Buyer has obtained such financing as of the Closing Date that will enable Buyer
to pay the Purchase Price.  Buyer agrees to use its commercially reasonable
efforts to obtain financing sufficient to consummate the transactions
contemplated hereunder, and to supply Seller with proof of such financing, no
later than June 25, 2014.



9.11

Non-Competition Agreements.

Buyer shall have received executed copies of Non-Competition Agreements in form
and substance reasonably acceptable to Buyer from Seller and from the
Transferred Employees listed on Schedule 9.11.



9.12

Underwriters Laboratory (UL) and NSF Approvals.

Seller shall have initiated the process of transferring the Underwriters
Laboratory (UL) and NSF certifications listed on Schedule 4.33 to Buyer. Seller
shall satisfy all transfer conditions required by UL and NSF, and shall endeavor
to deliver such consents to transfer from UL and NSF within thirty (30) days of
the Effective Date.  Buyer and Seller shall be equally responsible for the
transfer fees associated with such assignments.



9.13

Palmer Consulting Agreement.

Buyer shall have received a Consulting Agreement between Buyer and D. Michael
Palmer, acceptable to Buyer in form and executed by Palmer.



9.14

Material Consents.

Buyer shall have received the material Personal Property Lease consents listed
in Schedule 4.13(f) and the Material Contract consents listed in Schedule
4.19(d) in forms reasonably acceptable to Buyer.



9.15

Olympic Steel Supply Agreement.

Seller shall have received Olympic Steel's written consent to the assignment of
the rights of the Business to purchase raw materials from Olympic Steel on the
terms and conditions that were in place immediately prior to the Closing Date.




ARTICLE X

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

Each and all of the obligations of Seller to consummate the transactions
contemplated by this Agreement are subject to fulfillment, prior to or as of the
Closing Date, of the following conditions precedent:



10.1

Accuracy of Warranties; Performance of Covenants.

The representations and warranties of Buyer contained herein shall be, if
qualified by materiality or Material Adverse Effect, accurate in all respects
and, if not so qualified, shall be accurate in all material respects, in each
case, on the Closing Date as if made on and as of the Closing Date, as well as
on the date when made.  Buyer shall have performed each and all of the
obligations and complied with each and all of the covenants specified in this
Agreement to be performed or complied with on or prior to the Closing Date; and
Seller shall have received from an officer of Buyer a certificate to the effect
that each of the conditions set forth in this 10.1 have been satisfied.






10.2

No Pending Action.

As of the Closing Date, no action or proceeding (nor investigation preliminary
thereto) or that relates to this Agreement or the transactions contemplated
hereby shall be instituted or threatened at any time prior to or as of the
Closing Date before any court or other governmental body or by any Person or
public authority.



10.3

Approval of Legal Matters by Counsel of Seller.

All legal matters in connection with this Agreement and the Closing shall be
approved by counsel for Seller, acting reasonably, and there shall have been
furnished to such counsel by Buyer such corporate and other records of Buyer
pertaining to the Business and the Purchased Assets as such counsel may
reasonably have requested.



10.4

Other Documents.

Buyer shall have executed and delivered to Seller such documents Seller shall
reasonably request and as required in Article III of this Agreement.

ARTICLE XI

ADDITIONAL COVENANTS AND AGREEMENTS



11.1

Purchase Price Allocation.

Seller and Buyer shall, by mutual agreement, within 90 days of the Closing Date
use their commercially reasonable efforts to agree to the allocation of the
Purchase Price (the "Allocation") among the Purchased Assets being transferred
hereunder in accordance with Section 1060 of the Internal Revenue Code of 1986,
as amended (the "Code") and any foreign rules or tax regulations involving
allocation of the Purchase Price.  Neither Buyer nor Seller shall, without the
prior written approval of the other party hereto, file, or permit the filing of,
any tax returns on which the Buyer or Seller takes any position inconsistent
with the Allocation. Buyer and Seller, respectively, will notify each other as
soon as reasonably practicable of any audit adjustment or proposed audit
adjustment by any taxing authority that affects the Allocation.  Notwithstanding
the foregoing, Seller and Buyer agree that the Owned Real Property allocation
shall be $1,821,200.



11.2

Records and Documents.

For five (5) years following the Closing Date, each party hereto shall grant to
the other party and its representatives, at such other party's request, access
to and the right to make copies of those records and documents related to the
Business or the Purchased Assets with respect to the period prior to Closing,
possession of which is held or retained by a party hereto, as may be necessary
or useful in connection with Buyer's conduct of the Business or ownership of the
Purchased Assets after the Closing Date or as may relate to tax returns filed by
either the Seller or the Buyer with regard to their specific periods of
ownership of the Business.  If during such period any party hereto determines to
dispose of such records, such party shall first give the other party sixty (60)
days' prior written notice thereof, during which period such other party shall
have the right to take possession of such records.



11.3

Confidentiality.

In the event that the Closing does not occur, all parties hereto agree to hold
in confidence all Confidential Information acquired from any other party hereto
and will not use for its own purposes or divulge to third parties any such
confidential data or information.  As used in this Agreement, "Confidential
Information" means confidential business information regarding the Business,
including, without limitation, customer lists and files, prices and costs,
business and financial statements and records, information relating to personnel
contracts, stock ownership, liabilities, litigation, the terms of this Agreement
or any related agreement, and information that the Seller provides on the
Business directly or through agents or otherwise that is identified as
confidential, and any written analysis or other document reflecting such
information that any party prepares (an "Analysis").  "Confidential Information"
shall exclude (i) information that is or becomes publicly available or
obtainable from independent sources and not in breach of the Buyer's obligations
hereunder, (ii) information that is required to be disclosed by a Law (including
applicable securities laws and the rules and regulations of any stock exchange
or inter-dealer automated quotation system on which the securities of the Buyer
are traded), (iii) information was known by the Buyer prior to any disclosure to
it by the Seller, or (iv) information, the disclosure of which, is necessary for
the Buyer to enforce, any or all of its rights under this Agreement.

The parties hereto agree to keep this proposed transaction confidential until
mutual agreement is reached on publicity and all subsequent publicity will be
cleared with all parties prior to release.

Notwithstanding the foregoing, Buyer may disclose Confidential Information
received from Seller to its employees, agents, advisors, and lender
("Representatives") who are informed of the confidential nature of such
information and are informed of the terms of this Section.  Buyer shall be
liable to the Seller for any breach of this Section by its Representatives.
 Buyer will use the Confidential Information only in connection with this
Agreement and the transactions contemplated hereby.

Upon termination of this Agreement without consummation of the transactions
contemplated hereby, at the Seller's request, the Buyer will return (and cause
to be returned) to such party or destroy (and cause to be destroyed) all
originals, copies, extracts or other reproductions of any confidential
information that such party provides, and destroy any Analysis made that derives
from such information.

If the Buyer becomes legally compelled by Law, deposition, subpoena, or other
court or governmental action to disclose any of the Confidential Information,
then the Buyer will give the Seller prompt notice to that effect, and will
cooperate with the Seller if the Seller seeks to obtain a protective order
concerning the Confidential Information.









11.4

Press Release.

No press release or other public announcement concerning the transactions
contemplated by this Agreement shall be made prior to the Closing Date by Seller
or by Buyer without the prior written consent of the other (such consent not to
be unreasonably withheld) provided, however, that any party may, without such
consent, make such disclosure if the same is required by any stock exchange on
which any of the securities of such party or any of its affiliates are listed or
by any securities commission or other similar regulatory authority having
jurisdiction over such party or any of its affiliates, and if such disclosure is
required the party making such disclosure shall use commercially reasonable
efforts to give prior oral or written notice to the other, and if such prior
notice is not possible, to give such notice immediately following the making of
such disclosure. Notwithstanding anything to the contrary contained herein Buyer
and Seller may mutually agree to a form of press release prior to the Closing
Date.



11.5

Transition Assistance.



a.

The parties agree that to insure that there is no interruption in the operation
of the Business after the Closing Date, they will establish mutually acceptable
transition procedures pursuant to a Transition Services Agreement to be signed
by Seller and Buyer at Closing that will include the following matters described
in this Section 11.5(a): (i) Seller agrees that for up to ninety (90) days after
the Closing Date, it will provide to Buyer at Buyer's sole cost and expense, the
information technology and e-mail services that it is presently providing to the
Business at Seller's actual cost, and will assist Buyer in effecting a
transition of those support activities during the 90-day period; (ii) at Buyer's
sole cost and expense, Seller shall also provide for in-bound and out-bound
freight services for a period of up to one hundred eighty (180) days after the
Closing Date; and (iii) Seller agrees that for up to 120 days (120) days after
the Closing Date, it will provide to Buyer the financial services (e.g.,
accounts receivable, accounts payable) that it is presently providing to the
Business at Seller's actual cost, and will assist Buyer in effecting a
transition of those support activities during the 120-day period.



b.

If applicable as contemplated by the first paragraph of Article III, Seller
agrees to continue to offer its medical and dental benefits coverage to the
Transferred Employees through COBRA continuation coverage for the Transferred
Employees and in the amounts listed on Schedule 11.5(b).  If applicable, Buyer
agrees to reimburse Seller for such coverage at Seller's current COBRA
continuation premium rates as set forth on Schedule 11.5(b).  Buyer agrees to
establish a health and welfare benefits program sufficient for Seller to
discontinue the provision of COBRA coverage for the Employees of the Business in
the United States no later than sixty (60) days after the Closing Date.



c.

[intentionally omitted]



d.

On and after the Closing Date, for a period of twenty-four (24) months, Buyer
may use and occupy the space that is occupied by the Business prior to the
Closing Date in Seller or its affiliate's Smyrna, Tennessee facility, at no rent
to Buyer.  However, if Seller or its affiliate terminates the said lease within
twenty-four (24) months of the Closing Date for reasons unrelated to the
Business, then Buyer's rights to use and occupy the space shall similarly
terminate.  Buyer agrees to give Seller at least 30 days' notice of any such
termination.



e.

Seller will continue to pay on and after the Closing Date all payments due from
Seller under the Savannah Airport Lease until the term of such lease expires.



f.

The transfer by Seller to Buyer of the Epicor 25 seats will be at a price of
$10,000 for a total of 25 seats at Buyer's cost, and the annual maintenance
expense of Buyer for such software system will not exceed Fifteen Thousand
Dollars ($15,000.00) per year.



g.

Seller will add Buyer to its preferred pricing purchasing program for its
freight, steel and nickel suppliers and vendors for a period of twenty-four (24)
months after the Closing Date so that Buyer may receive the same pricing for
such purchases as Seller did for the Business prior to the Closing Date.







ARTICLE XII

SURVIVAL AND INDEMNIFICATION



12.1

Survival of Representations, Warranties and Covenants.

The representations and warranties of the Seller contained in Article IV above,
but specifically excluding Sections 4.1, 4.2, 4.3, 4.5, 4.6, 4.10 and 4.22 (the
"Seller Fundamental Representations") and the representations and warranties of
the Buyer contained in Article V above, but specifically excluding Sections 5.1,
5.2, and 5.3 (the "Buyer Fundamental Representations"), shall survive the
Closing Date for a period of fifteen (15) months.  All of the Seller Fundamental
Representations and Buyer Fundamental Representations shall survive the Closing
Date and continue in full force and effect without limitation thereafter.



12.2

Indemnification for Benefit of the Buyer.

The Seller agrees to defend, indemnify and hold Buyer and each of its officers,
directors, members, managers, partners, employees, equity holders, agents
(including its accountants and attorneys), successors and assigns, as the case
may be (the "Buyer Group"), harmless of, from and against any and all claims,
losses, damages, liabilities, costs or expenses, alleged or actually incurred or
sustained by the Buyer Group, or any of them, arising from or relating to:



a.

any breach or alleged breach of any representation or warranty of Seller
contained in this Agreement or in any schedule, Attachment or other document
delivered pursuant to this Agreement;



b.

any breach or alleged breach by Seller of any covenant or agreement of Seller
contained in this Agreement, or in any schedule, Attachment supplement to any
schedule or other document delivered pursuant to this Agreement;



c.

any or all of the Excluded Liabilities;



d.

the operation by Seller of the Business prior to the Effective Time (other than
with respect to the Assumed Liabilities);



e.

any liability under the federal law known as the WARN Act or other applicable
Law arising from the actions (or inactions) of Seller or its affiliates prior to
the Effective Time;



f.

The breach or alleged breach by Seller of any contract, lease, or other
agreement or understanding with any third party arising or accruing prior to the
Effective Time;



g.

The actual or alleged violation of any Environmental Laws prescribing conduct
for the discharge, disposal, emission, dumping, burial, hauling or treatment of
all discharges or emissions of substances generated, directly or indirectly, by
Seller prior to the Effective Time or any other prior owner or lessee of the
Owned Real Property and the leased real property located at 869 Seven Oaks
Boulevard, Smyrna, Tennessee 37167 prior to the Effective Time;



h.

Any action taken by any private individual or entity or any United States or
foreign, federal, state, provincial, county, or municipal authority alleging
that Seller (or any other prior owner or lessee of the Owned Real Property and
the leased real property located at 869 Seven Oaks Boulevard, Smyrna, Tennessee
37167) operated any of the Business facilities prior to the Effective Time in
violation of Environmental Laws relating to the discharge, disposal, emission,
dumping, burial, hauling or treatment of discharge or emission of any hazardous
substance;



i.

Any claim, assessment, liability or lien by any United States or foreign,
federal, state, provincial, county, local or municipal governmental body for any
Taxes found to be due and owing, directly or indirectly, by Seller on account of
income earned, property owned operation or the results of operations of the
Business at any time period prior to the Effective Time;



j.

Any claim arising out of any products designed, manufactured or sold by Seller
prior to the Effective Time, including, without limitation, any claim that any
product manufactured by Seller was defectively designed, manufactured, packaged
or labeled or that any such product is unsafe or inherently dangerous and any
claim that any such product breaches any expressed or implied warranties
including, without limitation, the implied warranties of merchantability and
fitness for a particular purpose, as those terms are defined in the Uniform
Commercial Code;



k.

any material Personal Property Lease consent listed in Schedule 4.13(f) or
Material Contract consent listed in Schedule 4.19(d) not delivered to Buyer by
Seller on or before the Effective Time;



l.

the following costs associated with the termination of employment by Buyer
within ninety (90) days after the Closing Date of no more than twenty (20)
Transferred Employee(s): (1) severance pay for each terminated Transferred
Employee in an amount not to exceed one week of base pay for every full year of
service, with total severance pay not to exceed a total of ten (10) weeks per
terminated Transferred Employee, regardless of the number of years of service
("Severance Payments"), and (2) any costs or expenses (including reasonable
attorneys' fees) arising from any claim, demand or suit by any terminated
Transferred Employee related to termination of employment within ninety (90)
days after the Closing Date, except to the extent such claim, demand or suit
arises from the acts or omissions of Buyer other than the act of terminating the
employment of such Transferred Employee, unless it is demonstrated that such
termination was conducted in violation of local, state or federal law and
regulation, in which case Seller's indemnification obligations hereunder shall
not arise. Buyer agrees to use commercially reasonable efforts (not to include
any payment of consideration in addition to that contemplated by this Section
12.21) to obtain from each terminated Transferred Employee a full release and
waiver of claims, consistent with Tennessee state law and in a form reasonably
acceptable to Seller.  If Buyer does not obtain a release from any terminated
Transferred Employee, Seller shall not be obligated to make the applicable
Severance Payment, but Seller's other obligations under this Section 12.21 shall
not be affected.  Seller shall remit payment to Buyer of the applicable
severance amount within five (5) days after Buyer provides Seller with a copy of
the fully executed release and waiver agreement from such terminated Transferred
Employee.  Notwithstanding anything to the contrary herein, the aggregate
Severance Payments shall not exceed $70,000;



m.

Any and all costs, liabilities, obligations (except for those obligations set
forth in Section 1.4(r)) and expenses arising in connection with, or in order to
comply with, the TOSHA audit of the Business conducted in April 2014; and



n.

Any and all costs, liabilities, obligations for the matter set forth in Section
1.5(s) herein.



12.3

Indemnification for Benefit of the Seller.

Buyer agrees to defend, indemnify and hold Seller and its Affiliates, and each
of their respective officers, directors, members, managers, partners, employees,
equityholders, agents (including its accountants and attorneys), legal
representatives, successors and assigns, as the case may be (the "Seller
Group"), harmless of, from and against any and claims, losses, damages,
liabilities, costs or expenses, alleged or actually incurred or sustained by the
Seller Group, or any of them, arising from or relating to:



a.

any breach or alleged breach of any representation or warranty of Buyer
contained in this Agreement or in any schedule, Attachment or other document
delivered pursuant to this Agreement;



b.

any breach or alleged breach by Buyer of any covenant or agreement of Buyer
contained in this Agreement, or in any schedule, Attachment or other document
delivered pursuant to this Agreement;



c.

any or all of the Assumed Liabilities;



d.

Buyer's operation of the Business after the Effective Time (other than with
respect to the Excluded Liabilities);



e.

any liability under the federal law known as the WARN Act (or any state
equivalent thereof), any liability to the Transferred Employees including but
not limited to the obligations set forth in Sections 7.1(a) and 7.1(e), or other
applicable Law arising from the actions (or inactions) of Buyer or its
Affiliates after the Effective Time;



f.

The breach or alleged breach by Buyer of any contract, lease or other agreement
or understanding with any third party arising or accruing on or after the
Effective Time;



g.

The actual or alleged violation by Buyer of any Environmental Laws prescribing
conduct for the discharge, disposal, emission, dumping, burial, hauling or
treatment of all discharges or emissions of substances generated, directly or
indirectly, by Buyer, its Affiliates or any successor or assignee of Buyer, on
or after the Effective Time;



h.

Any action taken by any private individual or entity or any United States or
foreign, federal, state, provincial, county, or municipal authority alleging
that Buyer, or any assignee or successor of Buyer, operated any of the Business
facilities on or after the Effective Time in violation of Environmental Laws
relating to the discharge, disposal, emission, dumping, burial, hauling or
treatment of discharge or emission of any hazardous substance;



i.

Any claim, assessment, liability or lien by any United States or foreign,
federal, state, provincial, county, local or municipal or governmental body for
any Taxes found to be due and owing, directly or indirectly, by Buyer on account
of income, earned, property owned or the results of operations of the Business
at any time period on or after the Effective Time.

Any claim arising out of any products designed or manufactured by Buyer on or
after the Effective Time, including, without limitation, any claim that any
product manufactured by Buyer was defectively designed, manufactured, packaged
or labeled or that any such product is unsafe or inherently dangerous and any
claim that any such product breaches any expressed or implied warranties
including, without limitation, the implied warranties of merchantability and
fitness for a particular purpose, as those turns are defined in the Uniform
Commercial Code; and



k.

Any claim, suit, demand or action filed by any terminated Transferred Employee,
to the extent due to acts or omissions of Buyer other than the act of
terminating the employment of such Transferred Employee, unless it is
demonstrated that such termination was conducted in violation of local, state or
federal law and regulation, in which case Seller's indemnification obligations
hereunder shall not arise.



12.4

Third Party Claims.

If any third party shall notify any Person entitled to indemnification hereunder
(the "Indemnified Party ") with respect to any matter (a "Third Party Claim")
which may give rise to a claim for indemnification against any other Party (the
"Indemnifying Party") under this Article XII, then the Indemnified Party shall
promptly (and in any event within five business days after receiving notice of
the Third Party Claim) notify each Indemnifying Party thereof in writing;
provided that such failure to notify shall not limit the indemnification
obligations of the Indemnifying Party unless such delay negatively impacts the
Indemnifying Party's ability to defend against a Third Party Claim, and then
such indemnification obligations shall be limited to the extent of such negative
impact to the ability to defend.  Any Indemnifying Party will have the right,
exercisable within ten days of receipt of such notice of a Third Party Claim, to
assume and thereafter conduct the defense of the Third Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party; provided that
(i) the Indemnifying Party provides written notice to the Indemnified Party that
the Indemnifying Party intends to undertake such defense, and by such notice it
shall be conclusively established that the Indemnifying Party shall indemnify
the Indemnified Party against all claims for indemnification resulting from or
relating to such Third Party Claim as provided in this Article XII, (ii) the
Indemnifying Party provides to the Indemnified Party evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party shall have the
financial resources to defend against the Third Party Claim and to fulfill its
indemnification obligations hereunder, (iii) the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently with counsel reasonably
satisfactory to the Indemnified Party and (iv) if the Indemnifying Party is a
party to the proceeding, the Indemnifying Party has not determined in good faith
that joint representation would be inappropriate; provided, however, that the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party (not to be withheld or delayed unreasonably)
unless the judgment or proposed settlement involves only the payment of money
damages and does not impose an injunction or other equitable relief upon the
Indemnified Party.  The Indemnified Party shall, in its sole discretion, have
the right to employ separate counsel (who may be selected by the Indemnified
Party in its sole discretion) in any such action and to participate in the
defense thereof, and the fees and expenses of such counsel shall be paid by
Indemnified Party.  Unless and until an Indemnifying Party assumes the defense
of the Third Party Claim as provided above, however, the Indemnified Party may
defend against the Third Party Claim in any manner he or it reasonably may deem
appropriate.  In no event will the Indemnified Party consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of each of the Indemnifying Parties (not to be
withheld or delayed unreasonably).



12.5

Tax Audits.

In the event the Internal Revenue Service or any state or other governmental
agency notifies the Buyer that it is seeking a review of tax returns of the
Business filed for any period prior to the Closing, Buyer shall give prompt
notice thereof to the Seller who shall at its expense conduct the review with
attorneys and accountants selected by it and shall keep Buyer reasonably
informed of such review.



12.6

Limitations.

Except with respect to claims (i) based on fraud or willful misrepresentation or
(ii) made pursuant to Sections 6.4 (Non-Competition) or 11.3 (Confidentiality),
the rights of the Indemnified Parties under this Article XII shall be the sole
and exclusive remedies of the Indemnified Parties with respect to claims
resulting from or relating to any misrepresentation, breach of warranty of
failure to perform any covenant or agreement contained in this Agreement or
otherwise relating to the transactions that are the subject of this Agreement.

Seller will have no liability (for indemnification or otherwise) with respect to
the matters described in Section 12.2(a) (other than with respect to the Seller
Fundamental Representations) until the total of all Losses with respect to such
matters exceeds Fifty Thousand Dollars ($50,000), and then only for the amount
by which such Losses exceed Fifty Thousand Dollars ($50,000). Notwithstanding
anything to the contrary contained in this Agreement, the aggregate liability of
Seller for the sum of all Losses (i) under Section 12.2(a) (other than with
respect to the Seller Fundamental Representations), shall not exceed an amount
equal to fifty percent (50%) the Purchase Price, as determined under Article II,
(ii) under Sections 12.2(c) (Excluded Liabilities), 12.2(d) (Seller operations),
12.2(g) (Environmental Matters), 12.2(h) (Environmental Matters), 12.2(i)
(Taxes), 12.2(k) (Consents), 12.2(1) (Severance), 12.2(m) (TOSHA), Seller
Fundamental Representations, or for fraud or willful misrepresentation by Seller
shall not be limited and (iii) under any portion of Section 12.2 other than
those described in clauses (i) and (ii), shall not exceed an amount equal to
fifty percent (50%) the Purchase Price, as determined under Article II.

Buyer will have no liability (for indemnification or otherwise) with respect to
the matters described in Section 12.3(a) (other than with respect to (i) the
Buyer Fundamental Representations and (ii) Section 4.7) until the total of all
Losses with respect to such matters exceeds Fifty Thousand Dollars ($50,000),
and then only for the amount by which such Losses exceed Fifty Thousand Dollars
($50,000).  Notwithstanding anything to the contrary contained in this
Agreement, the aggregate liability of Buyer for the sum of all Losses (i) under
Section 12.3(a) (other than with respect to the Buyer Fundamental
Representations where Losses shall not be limited), shall not exceed an amount
equal to fifty percent (50%) the Purchase Price, as determined under Article II,
(ii) under Sections 12.3(c) (Assumed Liabilities), 12.3(f) (Environmental
Matters) and 12.3(g) (Environmental Matters) shall not be limited and (iii)
under any portion of Section 12.3 other than those described in clauses (i) and
(ii), shall not exceed an amount equal to fifty percent (50%) Purchase Price, as
determined under Article II.

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT SHALL
ANY PARTY BE LIABLE UNDER THIS AGREEMENT OR OTHERWISE FOR ANY EXEMPLARY,
SPECULATIVE, CONSEQUENTIAL SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES (OTHER THAN
THOSE AWARDED TO THIRD PARTIES) AND NO CLAIM SHALL BE MADE OR AWARDED AGAINST
ANY PARTY, FOR ANY SUCH PUNITIVE DAMAGES (OTHER THAN THOSE AWARDED TO THIRD
PARTIES).

Both parties shall reasonably cooperate and use commercially reasonable efforts
to take action to assist in the mitigation of any damages for which
indemnification is provided by the Indemnifying Party.



12.7

Independent Investigation.

In making the decision to enter into this Agreement and consummate the
contemplated transactions, Buyer has relied upon its own independent due
diligence investigations and inspection of the assets of the Seller, and on the
representations, warranties, covenants and undertakings of Seller in this
Agreement.

BUYER ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, SELLER
HAS NOT MADE ANY REPRESENTATION, WARRANTY OR COVENANT OF ANY KIND OR NATURE,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MARKETABILITY, QUALITY, CONDITION, CONFORMITY TO SAMPLES, MERCHANTABILITY,
AND/OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE, EXCEPT AS OTHERWISE
SET OUT IN THIS AGREEMENT, EXPRESSLY DISCLAIMED BY SELLER.

EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, SELLER DOES NOT MAKE ANY
REPRESENTATION, COVENANT OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY, AS TO (A)
THE ACCURACY OR COMPLETENESS OF ANY RECORDS DELIVERED TO BUYER WITH RESPECT TO
THE ASSETS, PROVIDED THAT THE DISCLAIMER SET FORTH IN THIS CLAUSE (A) IS NOT
INTENDED TO EXTEND TO THE SCHEDULES TO THIS AGREEMENT OR TO FRAUD OR INTENTIONAL
MISREPRESENTATION, OR (B) ANY FUTURE BUSINESS OR EVENT. WITH RESPECT TO ANY
PROJECTION OR FORECAST DELIVERED TO BUYER BY OR ON BEHALF OF SELLER OR ANY OF
THEIR AFFILIATES, BUYER ACKNOWLEDGES THAT (I) THERE ARE UNCERTAINTIES INHERENT
IN ATTEMPTING TO MAKE SUCH PROJECTIONS AND FORECASTS, (II) BUYER IS FAMILIAR
WITH SUCH UNCERTAINTIES, AND (III) BUYER HAS HAD THE OPPORTUNITY TO MAKE ITS OWN
EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL SUCH PROJECTIONS AND FORECASTS
FURNISHED.




ARTICLE XIII

GENERAL PROVISIONS



13.1

Amendment and Waiver.

No amendment or waiver of any provision of this Agreement shall in any event be
effective, unless the same shall be in writing and signed by both parties, and
then such amendment or waiver shall be effective only in the specific instance
and for the specific purpose for which given.



13.2

Notices.

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided.  Any such notice or other communication, if mailed by prepaid
first-class mail at any time other than during a general discontinuance of
postal service due to strike, lockout or otherwise, shall be deemed to have been
received on the sixth business day after the post-marked date thereof, or if
sent by facsimile or other means of electronic communication, shall be deemed to
have been received on the business day following the sending, or if delivered by
hand shall be deemed to have been received at the time it is delivered to the
applicable address noted below either to the individual designated below or to
an individual at such address having apparent authority to accept deliveries on
behalf of the addressee.  Notice of change of address shall also be governed by
this Section.  In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with this
Section.  Notices and other communications shall be addressed as follows:

If to Buyer:

AFS All-American Millwork and Fabrication LLC

3714 West End Avenue

Nashville, TN 37205

Attn.: Robert G. Shuler

Email: rob@allamericanholdings.com

Facsimile: (404) 872-7879

With a copy to:

Sherrard & Roe, PLC

150 3rd Avenue South, Suite 1100

Nashville, TN 37201

Attn.: Michael D. Roberts

Email: mroberts@sherrardroe.com

Facsimile: (615) 742-4539

If to Seller:

Standex International Corporation

11 Keewaydin Drive, Suite 300

Salem, New Hampshire 03079

Attn: David A. Dunbar, President/CEO

Email: ddunbar@standex.com

Facsimile• 603-893-0194

With a copy to:

Legal Department

Standex International Corporation

11 Keewaydin Drive, Suite 300

Salem, New Hampshire 03079

Attn: Chief Legal Officer

Email: rosen@standex.com

Facsimile• 603-893-0194

Notwithstanding the foregoing, any notice or other communication required or
permitted to be given by either party pursuant to or in connection with any
arbitration procedures contained herein or in any Schedule hereto may only be
delivered by hand.

The failure to send or deliver a copy of a notice to the Buyer's counsel or the
Seller's counsel, as the case may be, shall not invalidate any notice given
under this Section.






13.3

Binding Effect; Assignment.

This Agreement shall inure to the benefit of and be binding upon the parties
named herein and their respective successors and assigns.  Any assignment of
this Agreement or the rights hereunder by a party hereto without the prior
written consent of the other party shall be void; provided, however, that Buyer
shall be entitled to assign its rights and duties under this Agreement to any
Affiliate of the Buyer, to any Person that acquires all or substantially all of
the assets of the Buyer or its subsidiaries or that merges with or into the
Buyer, or to any lender to the Buyer or its Affiliates, in each case, without
the consent of Seller provided, however, that Buyer shall remain liable
hereunder.



13.4

Entire Transaction.

This Agreement, the Schedules, the Attachments and the other documents referred
to herein contain the entire understanding among the parties with respect to the
transactions contemplated hereby and shall supersede all other agreements and
understandings among the parties.



13.5

Severability.

Should any provision of this Agreement be declared invalid, void or
unenforceable for any reason, the remaining provisions hereof shall remain in
full force and effect.



13.6

Headings.

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.



13.7

Litigation Arising from Business Activities.

It is recognized that in the future litigation may arise relating to the
Business and the conduct, products, property or assets thereof, which may relate
directly or indirectly to the period prior to the Closing Date, the period
subsequent to the Closing Date or both.  Therefore the parties hereby agree
that, to the extent reasonable under the circumstances, they will assist and
provide information, records and documents to any other party with respect to
any such litigation or potential litigation in which such other party is or may
be involved at the sole cost and expense of the party for whose benefit the
litigation is being conducted or defended as the case may be.  Following the
Closing Date, each party shall use reasonable efforts to make available to the
other party, upon written request, such party's officers, directors, employees
and agents to the extent that such persons may reasonably be required in
connection with any legal, administrative or other proceedings in which the
requesting party may from time to time be involved relating to the Business or
its business or operations including but not limited to all non-privileged
records, books, contracts, instruments, documents, correspondence, computer data
and other data and information (collectively the "Information") prior to the
Closing Date.



13.8

Governing Law; Jurisdiction.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.  EACH OF THE PARTIES TO THIS
AGREEMENT (A) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF THE
COURT OF CHANCERY OF THE STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER, (B) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH COURT, (C) AGREES THAT IT SHALL NOT ATTEMPT
TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR
LEAVE FROM ANY SUCH COURT, AND (D) AGREES NOT TO BRING ANY ACTION OR PROCEEDING
(INCLUDING COUNTER-CLAIMS) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER IN ANY OTHER COURT. EACH OF THE
PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY
THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO.



13.9

Termination.

Anything herein to the contrary notwithstanding, this Agreement may be
terminated at any time before the Closing Date only as follows:



a.

By mutual written consent of Seller and Buyer;



b.

By Buyer, by written notice of termination to Seller, in the event that any of
the conditions precedent set forth in Article IX have not been satisfied (or
have become incapable of being satisfied) prior to June 30, 2014; or



c.

By Seller, by written notice of termination to Buyer, in the event that any of
the conditions precedent set forth in Article X have not been satisfied (or have
become incapable of being satisfied) prior to June 30, 2014.

In the event of termination and abandonment hereof pursuant to the provisions of
this Section 13.9, all further obligations of the parties shall terminate except
that Section 11.3 (Confidentiality) shall remain in full force and effect and
shall survive the termination of this Agreement.  Notwithstanding anything in
this Agreement to the contrary, each of the parties to this Agreement shall be
entitled to any remedy to which such party may be entitled at law or in equity
for the violation or breach by any other party of any agreement, covenant,
representation or warranty contained in this Agreement.

In the event of the termination and abandonment hereof pursuant to the
provisions of this Section 13.9, each of Buyer and Seller (the "Receiving
Party") shall return to the other party (the "Disclosing Party") all originals
and copies of all documents and records related to the Disclosing Party or its
business, in the possession of the Receiving Party or under its control, whether
in the form of writings, computer records or otherwise, obtained by the
Receiving Party in connection with this Agreement and the transaction
contemplated hereby, and the Receiving Party shall not use any of the
information contained therein for any purpose unrelated to this Agreement, and
shall not disclose such information to any other person.



13.10

Expenses.

Except as otherwise expressly provided herein, each party to this Agreement
shall pay its own costs and expenses in connection with the transaction
contemplated hereby.



13.11

Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.



13.12

No Third Parties.

Neither this Agreement nor any provision set forth in this Agreement are
intended to, or shall, create any rights in or confer any benefits upon any
person other than the parties to this Agreement, their successors and permitted
assigns.




ARTICLE XIV

DEFINITIONS

For purposes of this Agreement the following terms shall have the meanings
ascribed to them:

"Accounts Payable" shall have the meaning set out in Section 1.4(e). "Accounts
Receivable" shall have the meaning set out in Section 1.2(a).

"Affiliate" shall have the meaning set forth in Rule 12b-2, as amended, of the
regulations promulgated under the Securities Act of 1933.

"Aggregate Purchase Price" shall have the meaning set out in Section 2.1.

"Agreement" shall have the meaning set out in the first paragraph of this
Agreement.

"Allocation" shall have the meaning set out in Section 11.1.

"Analysis" shall have the meaning set out in Section 11.3.

"Assumed Liabilities" shall have the meaning set out in Section 1.4.

"Business" shall have the meaning set out in the first Recital of this
Agreement.

"Business Benefit Plans" shall have the meaning set out in Section 4.32.

"Business Employee" shall have the meaning set out in Section 4.15.

"Buyer" shall have the meaning set out in the first paragraph of this Agreement.

"Buyer Fundamental Representations" shall have the meaning set out in Section
12.1

"Buyer Group" shall have the meaning set out in Section 12.2.

"CERCLA" shall mean the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980.

"Certifications" shall have the meaning set out in Section 4.33.

"Code" shall have the meaning set out in Section 11.1.

"Closing" shall have the meaning set out in the first paragraph of Article III.

"Closing Date" shall have the meaning set out in Article III.

"Closing Date Statement of Net Working Capital" shall have the meaning set out
in Section 2.4.

"Closing Inventory" shall have the meaning set out in Section 2.3.

"COBRA" shall mean the Consolidated Omnibus Budget Reconciliation Act of 1986.
"Confidential Information" shall have the meaning set out in Section 11.3.
"Confidentiality Agreement" shall have the meaning set out in Section 6.2.
"Disclosing Party" shall have the meaning set out in Section 13.9.

"Disclosure Schedule" means the Schedules delivered to the Buyer by the Seller
concurrently with the execution of this Agreement.  Each representation,
warranty and covenant set forth herein shall have independent significance.  Any
disclosures in any part of the Disclosure Schedule apply only to the Section of
this Agreement to which they expressly relate and not to any other
representation, warranty or covenant.

"Effective Time" shall have the meaning set out in Article III.

"Employee Benefit Plan" shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of the or (b) has
at any time within the preceding six (6) years been maintained for employees of
the Business, and any bonus or other incentive compensation, deferred
compensation, salary continuation, sick or disability pay, severance, stock
award, stock option, stock purchase, tuition assistance, vacation, vacation pay
or other benefit plan or arrangement, and each employment, termination or other
compensation arrangement or agreement, in each case with respect to current or
former employees or consultants of or to the Business, and under which Seller
could reasonably be expected to have any liability.

"Environmental Laws" shall have the meaning set out in Section 4.22. "Excluded
Assets" shall have the meaning set out in Section 1.3. "Excluded Liabilities"
shall have the meaning set out in Section 1.5. "Facilities" shall have the
meaning set out in Section 1.2(s).

"Financial Statements" shall have the meaning set out in Section 4.6A.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any municipal, local, city or county government,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other entity owned or controlled, through capital stock or otherwise by any of
the foregoing.

"Hazardous Substances" shall have the meaning set out in Section 4.22.
"Improvements" shall have the meaning set out in Section 4.17.

"Indemnified Party" shall have the meaning set out in Section 12.4.
"Indemnifying Party" shall have the meaning set out in Section 12.4.
"Information" shall have the meaning set out in 13.7.

"Interim Balance Sheet" shall have the meaning set out in Section 4.6A.
"Inventory" shall have the meaning set out in Section 1.2(b).

"Knowledge" means that any individual who is serving as a director or officer of
Seller or in any similar capacity, including Steven Brown, John Abbott, Mike
Palmer, and Larry Littlejohn is actually aware, or would be aware after due
inquiry, of such fact or other matter in issue.

"Mass Layoff' shall have the meaning set out in Section 7.1(f).

"Material Adverse Effect" means a material adverse effect on the business,
financial condition or results of operation of the Business taken as a whole or
the Purchased Assets taken as a whole, but excluding any effect resulting from
(a) the announcement or pendency of the transaction contemplated by this
Agreement including the loss of customers or suppliers or cancellations or
delays of orders placed with the Business; (ii) conditions affecting the
industry in which the Business operates, general business or economic conditions
or financial markets; (iii) compliance by the Seller with the terms of, or
taking of any action contemplated by, this Agreement; (iv) changes in any law,
including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees and rulings thereunder, applicable to the Business or Seller ("Laws");
and (v) changes by Seller in its accounting methods, principles of practice as
required by applicable Laws or by GAAP.  For purposes of this definition
"Material Adverse Effect" shall be deemed to occur whenever the effect in
question would exceed $150,000 individually or in the aggregate.

"Material Contracts" shall have the meaning set out in Section 4.19(a).

"Net Working Capital" shall have the meaning set out in Section 2.1.

"Owned Real Property" shall have the meaning set out in Section 1.2(s).
"Permits" shall have the meaning set out in Section 4.21.

"Person" means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof or other legal entity.

"Personal Property Leases" shall have the meaning set out in Section 1.2(d).

"Plant Closing" shall have the meaning set out in Section 7.1(f).

"Prepaid Assets" shall have the meaning set out in Section 1.2(w).

"Proceedings" shall have the meaning set out in Section 4.16.

"Products" shall have the meaning set out in Section 4.20.

"Projected Net Working Capital" shall have the meaning set out in Section 2.1.

"Proprietary Information" shall have the meaning set out in Section 4.12.

"PS Policies" shall have the meaning set out in Section 7.1(e).

"Purchase Price" shall have the meaning set out in Section 2.1.

"Purchased Assets" shall have the meaning set out in Section 1.2.

"Purchased Real Property" shall have the meaning set out in Section 4.17.

"Real Property Leases" shall have the meaning set out in Section 1.2(s).

"Receiving Party" shall have the meaning set out in Section 13.9.

"Representatives" shall have the meaning set out in Section 11.3.

"Savannah Airport Lease" shall have the meaning set out in Section 1.2(s).

"Seller" shall have the meaning set out in the first paragraph of this
Agreement.

"Seller Affiliates" shall have the meaning set out in Section 4.18.

"Seller Fundamental Representations" shall have the meaning set out in Section
12.1.

"Seller Group" shall have the meaning set out in Section 12.3.

"Smyrna Lease" shall have the meaning set out in Section 1.2(s).

"Taxes" means all federal, state, local, foreign and other income, sales, use,
ad valorem, transfer property, gross receipts, excise, withholding, social
security, unemployment and employment, occupation, disability, severance, use,
service, license, payroll, franchise, transfer, alternative and add-on minimum
tax, estimated, stamp, capital stock, environmental, windfall profits tax,
custom, import, duty, value added, premium, registration and recording taxes or
other taxes, fees, assessments or charges of any kind, together with any
interest, fines, any penalties, or additions with respect thereto, and the term
"Tax" means any one of the foregoing Taxes imposed by the United States or any
state, local or foreign government or subdivision or agency thereof, whether
computed on a separate, consolidated, unitary, combined or any other basis which
is a liability of Seller for any period occurring prior to the Closing Date.

"Third Party Claim" shall have the meaning set out in Section 12.4.

"Transferred Employees" shall have the meaning set out in Section 7.1(b).

"WARN" shall mean the Worker Adjustment and Retraining Notification Act.

[signatures appear on next page]





1




[signature page to Purchase and Sale Agreement]

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed on the day and year first above written.







SELLER:




STANDEX INTERNATIONAL CORPORATION







/s/ David A. Dunbar

By:  ____________________________________

Name: David A. Dunbar

Its:

President/CEO










BUYER:







AFS ALL-AMERICAN MILLWORK AND

FABRICATING LLC







/s/ Robert G. Shuler

By:  ________________________________________




Name:  Robert G. Shuler




Its:       Managing Member





ENDNOTES

15







2


